EXHIBIT 10.58

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

This Agreement for Sale and Purchase of Property (the “Agreement”) is dated
October 6, 2016 (the “Effective Date”) by and between HAMPTON HOTEL ASSOCIATES
LLC, a Delaware limited liability company, (“Seller”); and MARINA HOTEL, LLC, a
Virginia limited liability company, or it assigns (“Buyer”), and NEIL AMIN
(“Amin”) and SHAMIN HOTELS, INC. (“Shamin Hotels”) as guarantors (individually,
a “Guarantor” and together “Guarantors”).

RECITALS:

A.

Seller owns and operates the Crowne Plaza Marina Hotel of Hampton (the “Hotel”)
located at 700 and 702 Settlers Landing Road, Hampton, Virginia.

B.

Seller desires to sell to Buyer and Buyer desires to purchase from Seller, on
the following terms and conditions and for the price herein set forth, the Hotel
and all related assets used in the operation of the Hotel.

Article I.
DEFINED TERMS

1.1

Definitions.  As used herein, the following terms shall have the following
meanings:

 

(a)

“Additional Deposit” means the amount of Two Hundred Thousand and No/100 Dollars
($200,000.00) paid by Buyer in accordance with Section 3.2 and Section 5.1.  

 

(b)

“Agreement” has the meaning set forth in the opening paragraph.

 

(c)

“Bill of Sale” shall mean the bill of sale conveying title to the Personal
Property to Buyer.

 

(d)

“Business Day” shall mean any day on which business is conducted by national
banking institutions in Hampton, Virginia.

 

(e)

“Closing” shall mean the consummation of the transactions contemplated in this
Agreement.

 

(f)

“Closing Date” shall mean the date which is not more than forty-five (45) days
after the Feasibility Date, unless extended by Buyer pursuant to Section 5.1.

 

(g)

“City” shall mean the City of Hampton, Virginia.

 

(h)

“Contract” shall mean any written service, maintenance, supply, management,
operating, or employment contract or other agreement, however termed, written or
oral, affecting the use, ownership, management, maintenance, or operation of all
or any part of the Property as listed on Schedule 1.1(i).

 

--------------------------------------------------------------------------------

 

 

(i)

“Deed” shall mean the special warranty deed conveying fee title to the Real
Property to Buyer, duly executed by Seller and acknowledged and in proper form
for recordation.

 

(j)

“Deposit” shall mean the amount from time to time held by Escrow Agent as
Buyer’s earnest money deposit. The Deposit shall be paid in accordance with
Section 3.2 and 5.1, respectively, and shall be increased to the extent that
interest accrues thereon.  All accrued interest shall belong to Buyer up to and
through the Feasibility Date.  Thereafter the Deposit, with interest, shall
belong to Seller, subject to the provisions set forth herein concerning the
disposition of the Deposit, provided that such Deposit and interest thereon
shall be credited against the Purchase Price at Closing.

 

(k)

“Due Diligence Reports” shall mean all reports, documents, studies, analyses,
and other written information obtained by Buyer with respect to the Property,
including results of physical inspections, engineering studies, engineering
drawings and specifications, surveys, Hazardous Materials Reports, soil tests,
site plans, feasibility studies, market studies, architectural plans,
specifications and drawings, title reports, permits, approvals and
authorizations (whether obtained from governmental authorities or third
parties); and all other work product generated by or for Buyer in connection
with the Property.

 

(l)

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

 

(m)

“Escrow Agent” shall mean Willcox & Savage, P.C., 440 Monticello Avenue, Suite
2200, Norfolk, Virginia 23510.

 

(n)

“Feasibility Date” shall mean 5:00 PM EDT on the date that is forty-five (45)
days after the Effective Date.

 

(o)

“Feasibility Period” shall mean the period of time beginning on the Effective
Date and ending on the Feasibility Date.

 

(p)

“Franchise Agreement” shall mean that certain franchise agreement by and between
Buyer and Franchisor for the operation of the Hotel as a Crowne Plaza Hotel and
Resort franchise.

 

(q)

“Franchisor” shall mean InterContinental Hotels Group PLC.

 

(r)

“Hazardous Materials” shall mean any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.  The term “Hazardous Materials” includes, without
limitation, any substance regulated under any and all federal, state and local
statutes, laws (including case law), regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions, whether
now or hereafter

2

 

--------------------------------------------------------------------------------

 

 

in effect, relating to human health, the environment or to emissions, discharges
or releases of pollutants, contaminants, toxic substances, hazardous substances
or wastes into the environment including, without limitation, ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Materials or wastes or the
clean-up or other remediation thereof.

 

(s)

“Hazardous Materials Reports” shall mean any and all studies, reports, analyses,
information, or other written records regarding the presence of Hazardous
Materials at, on, in, under or relating to the Land.

 

(t)

“Hotel” has the meaning set forth in the Recitals.

 

(u)

“Initial Deposit” shall mean the amount of Two Hundred Thousand and No/100
Dollars ($200,000.00) paid by Buyer in accordance with Section 3.2.

 

(v)

“Intangibles” shall mean all trademarks, trade names, service marks, franchises,
domain names, website and other intangible rights, owned or licensed and used or
held for use by Seller as of the date of this Agreement.

 

(w)

“Land” shall mean that certain parcel of real property located in the City as
more particularly described on EXHIBIT A, attached hereto and made a part
hereof.

 

(x)

“Leases” shall mean all leases and/or occupancy rights (other than occupancy
rights of Hotel guests) with respect to the Real Property as listed on Schedule
1.1(w).

 

(y)

“Personal Property” shall mean (i) all tangible personal property and fixtures
owned by Seller and located on or attached to the Real Property as more
specifically described on the attached Schedule 1.1(x), including, without
limitation, Supply Inventories, (ii) Seller’s interest in all transferable
licenses or permits with respect to the Real Property and the Hotel, (iii)
Seller’s interest in all transferable Contracts relating to the ownership or
operation of the Real Property and the Hotel (iv) Seller’s interest in all
transferable warranties or guaranties relating to the Real Property and the
Hotel, and (v) Intangibles.  Personal Property does not include property owned
by others such as hotel guests, Tenants under Leases or parties to
Contracts.  Personal Property shall not include insurance policies, utility
deposits, bank accounts, cash on hand, cash equivalents or cash on deposit.

 

(z)

“Property” shall mean, collectively, the Real Property and the Personal Property
not excluded from this Agreement.

 

(aa)

“Real Property” shall mean the Land together with Seller’s interest in the
buildings and other improvements and fixtures located on the Land.

 

(bb)

“Security Deposits” shall mean the security deposits, if any, in Seller’s
possession with respect to the Leases and which have not been forfeited by
Tenants before Closing.  Security Deposits shall not include any security
deposits, whether or not

3

 

--------------------------------------------------------------------------------

 

 

provided for in the Leases, that were paid to Seller’s predecessor(s) in
interest to the Property and that were not delivered to Seller and are not in
Seller’s possession.

 

(cc)

“Seller Group” shall mean Seller and its past, present, and future officers,
directors, shareholders, agents, representatives, successors, and assigns and
their respective heirs, successors, and assigns.

 

(dd)

“Seller’s Knowledge” shall mean the knowledge, information and belief of Seller
based upon the knowledge, information and belief of its officers, directors,
employees and agents.

 

(ee)

“Supply Inventories” shall mean all of Seller’s right, title, and interest in
and to all china, glassware, silverware, cutlery, linens, uniforms, works of
art, materials and supplies existing as of the Closing Date and used in
connection with the operation of the Real Property and the Hotel, including (i)
reserve stocks of operating supplies not in use, (ii) engineering supplies,
(iii) guest supplies, (iv) housekeeping supplies and (v) office
supplies.  Supply Inventories shall mean only such items as exist on the Closing
Date and shall not include any such items owned by hotel guests, Tenants, or
other third parties.

 

(ff)

“Tenants” shall mean those persons or entities holding rights of tenants under
the Leases.

 

(gg)

“Title Commitment” shall mean the commitment for the issuance of an owner’s
title insurance policy to be issued by the Title Company in favor of Buyer in
the full amount of the Purchase Price and obtained by Buyer pursuant to Section
4.1.

 

(hh)

“Title Company” shall mean a nationally recognized title insurance company
selected by Buyer to issue the Title Commitment and the owner’s title insurance
policy to Buyer in accordance with the terms hereof.

1.2

Other Defined Terms.  Other capitalized terms contained in this Agreement shall
have the meanings ascribed to them herein.

Article II.
INSPECTION AND FRANCHISE AGREEMENT

2.1

Information Regarding Property.  Seller has or will provide to Buyer within five
(5) Business Days of the Effective Date the documents and information on
attached Schedule 2.1 pertaining to the Property, all of which Buyer agrees
shall be used only for conducting due diligence hereunder and kept confidential
except to the extent such information must be shared with third parties such as
Buyer’s title insurance company, engineers, surveyors, etc. in furtherance of
its due diligence investigations.  

2.2

Buyer’s Inspection Rights.  

 

(a)

Buyer shall have until the Feasibility Date to determine whether the Property is
acceptable to Buyer with respect to any and all matters that Buyer desires to

4

 

--------------------------------------------------------------------------------

 

 

investigate including, but not limited to, title, survey, financing, physical,
electrical, mechanical and environmental matters and zoning.  

 

(b)

If Buyer finds the Property to be unacceptable and elects not to proceed with
the transaction contemplated hereby, Buyer shall give, on or before the
Feasibility Date, written notice of termination to Seller.  If Buyer shall give
written notice of termination to Seller before the Feasibility Date, this
Agreement shall be terminated.  Upon such termination, Escrow Agent shall
disburse the Deposit in accordance with 3.2(a) and any other applicable sections
of this Agreement, and neither party shall have any further rights or
obligations hereunder, except, however, that Buyer shall remain obligated with
respect to the indemnities and obligations contained in Sections 2.4 and 2.5 and
any other provisions that expressly survive termination or expiration of this
Agreement.  

 

(c)

If Buyer fails to give written notice of termination to Seller on or before the
Feasibility Date, Buyer shall be deemed to have found the Property acceptable in
all respects and this Agreement shall remain in full force and effect and the
Deposit shall be applied as provided in this Agreement.

 

(d)

Seller shall thereafter, in accordance with the provisions of this Agreement,
convey to Buyer (i) title to the Real Property in fee simple, free and clear of
all liens and encumbrances and (ii) the Personal Property, free and clear of all
liens and encumbrances.

2.3

Access and Liability Insurance.  Buyer and Buyer’s agents and contractors shall
be entitled to enter the Property at all reasonable times as agreed on by Buyer
and Seller in advance, which agreement shall not be unreasonably withheld or
delayed, but only for the purpose of conducting tests and making site
inspections and investigations during this Agreement.  Buyer shall give Seller
not less than forty-eight hours’ advance notice of any proposed entry so that
Seller’s general manager can be present during the exercise of any such right of
entry.  In exercising any such right of entry, Buyer agrees that Buyer and
Buyer’s agents and contractors shall conduct all communications relating to the
Property through Buyer’s general manager and shall not contact or communicate
with other employees of Seller.  In doing so, however, Buyer agrees not to cause
any damage or make any physical changes to the Property or interfere with the
rights of Tenants or others who may have a legal right to use or occupy the
Property.  Under no circumstances shall the right of entry granted herein be
interpreted as delivery of possession of the Property before Closing.  Buyer
shall maintain at all times during its entry on the Property, comprehensive
general liability insurance with limits of not less than One Million Dollars
combined single limit, bodily injury, death and property damage insurance per
occurrence and provide to Seller proof thereof.

2.4

Indemnification.  Buyer shall protect, defend, indemnify, save and hold harmless
Seller Group against any and all claims, demands, fines, suits, actions,
proceedings, orders, decrees, judgments, damage or liability (including
reasonable attorneys’ fees incurred by Seller with respect thereto) of any kind
or nature, by or in favor of anyone whomsoever, resulting from, arising from, or
occasioned in whole or in part by any act or omission by

5

 

--------------------------------------------------------------------------------

 

Buyer, its agents, contractors, employees, representatives or invitees in, on,
or at the Property before Closing from Buyer’s inspection, examination and
inquiry of or on the Property; provided, however, that Buyer shall not have any
duty to protect, defend, indemnify, save and hold harmless Seller Group from any
such claims, demands, fines, suits, actions, proceedings, orders, decrees,
judgments, damage or liability that arise from the gross negligence or willful
misconduct of Seller Group.  

2.5

Buyer’s Obligations with Respect to Inspections.  Buyer shall restore the
Property to its original condition promptly after Buyer’s factual, physical and
legal examinations and inspections of the Property.  Buyer shall promptly pay
for all inspections and Due Diligence Reports on the rendering of statements
therefor.  Buyer shall not suffer or permit the filing of any liens against the
Property and if any such liens are filed, Buyer shall promptly cause them to be
released or otherwise eliminated from being a lien on the Property.  If the
transaction contemplated by this Agreement is not closed for any reason
whatsoever, Buyer shall remain obligated with respect to the indemnities and
other obligations contained in Sections 2.4 and 2.5 of this Agreement.  

2.6

Franchise Agreement for Hotel.  

 

(a)

Notwithstanding the provisions of Section 2.2 above, Buyer shall have a period
of sixty (60) days from the Effective Date to obtain the approval of Franchisor
for Buyer to assume the Franchise Agreement or to obtain a new franchise
agreement for the Hotel in form and substance acceptable to Buyer.  

 

(b)

If Buyer is unable to obtain such approval from Franchisor or to obtain such new
franchise agreement, Buyer shall have the right to terminate this Agreement by
giving written notice to Seller on or before the expiration of such sixty (60)
day period.  Upon such termination, Escrow Agent shall disburse the Deposit in
accordance with 3.2(a) and any other applicable sections of this Agreement, and
neither party shall have any further rights or obligations hereunder, except,
however, that Buyer shall remain obligated with respect to the indemnities and
obligations contained in Sections 2.4 and 2.5 and any other provisions that
expressly survive termination or expiration of this Agreement.

 

(c)

In the alternative, if Buyer is unable obtain such approval from Franchisor or
to obtain such new franchise agreement before the expiration of such sixty (60)
day period, Buyer shall have the right to extend for an additional thirty (30)
days the period of time in which Buyer may obtain a franchise agreement for the
Hotel by depositing with Escrow Agent an additional deposit in the amount of One
Hundred Fifty Thousand Dollars ($150,000.00), which amount shall thereupon
become part of the Deposit and be held and disbursed by Escrow Agent in
accordance with the provisions of this Agreement.

 

(d)

If Buyer fails to give written notice of termination to Seller on or before the
expiration of such sixty (60) day period, Buyer shall be deemed to have obtained
the approval of Franchisor for Buyer to assume the Franchise Agreement or a new
franchise agreement for the Hotel in form and substance acceptable to Buyer, and

6

 

--------------------------------------------------------------------------------

 

 

this Agreement shall remain in full force and effect and the Deposit shall be
applied as provided in this Agreement.

Article III.
PURCHASE PRICE AND TERMS OF PAYMENT; CLOSING ADJUSTMENTS

3.1

Purchase Price.  The total purchase price (“Purchase Price”) of the Property
shall be Five Million Six Hundred Fifty Thousand and No/100 Dollars
($5,650,000.00). The parties agree to allocate the Purchase Price, and report
such allocation on their tax returns, in accordance with Internal Revenue Code §
1060 as set forth on Schedule 3.1.

3.2

Payment of Purchase Price.  The Purchase Price shall be paid as follows:

 

(a)

Initial Deposit.  Upon execution of this Agreement, Buyer, within one (1)
Business Day of the Effective Date, shall deliver in escrow to the Escrow Agent
the Initial Deposit by wire transfer. The Initial Deposit is consideration for
the rights granted to Buyer to purchase the Property and shall be deemed
non-refundable after the Feasibility Date, unless notice is given in accordance
with Section 2.2 or Seller default.  Notwithstanding the preceding sentence, the
amount of One Hundred Thousand Dollars ($100,000.00) of the Initial Deposit
shall be non-refundable on the Effective Date unless Buyer, during the
Feasibility Period, shall elect to terminate this Agreement because of the
discovery of survey, title, or zoning matters or environmental issues that are
not acceptable to Buyer in its sole discretion.  

 

(b)

Interest-Bearing Account.  Provided that Buyer executes all necessary forms
required by the Escrow Agent, the Deposit shall be held in an interest-bearing
account with a federally insured banking institution.  Any interest accrued
thereon shall become a part of the Deposit to be applied or disposed of in the
same manner as the Deposit.  

 

(c)

Additional Deposit.  If Buyer does not terminate this Agreement on or before the
Feasibility Date, Buyer shall deliver in escrow to the Escrow Agent the
Additional Deposit which shall become part of the Deposit upon delivery, shall
be non-refundable, and shall be held by the Escrow Agent in accordance with the
provisions of this Agreement.  At the Closing, Buyer shall receive a credit
against the Purchase Price in the amount of the Deposit, and the Deposit shall
be delivered to Seller.  

 

(d)

Payment at Closing.  The balance of the Purchase Price, shall be paid by Buyer
by wire transfer at the time of Closing.

3.3

Prorations; Adjustments; Closing Costs.  The following adjustments and
prorations shall be computed as of the Closing Date and the Purchase Price shall
be adjusted at Closing to reflect such prorations.  All items of revenue, cost,
and expense of the Property with respect to the period before the Closing Date
shall be for the account of Seller.  All items of revenue, cost, and expense of
the Property with respect to the period on and after the Closing Date shall be
for the account of Buyer.  All prorations shall be based on a 30-day
month.  Buyer acknowledges that it shall be solely responsible for liabilities
expressly

7

 

--------------------------------------------------------------------------------

 

assumed by Buyer in this Agreement and any expense related to the Hotel and
Leases, and to Contracts, if any, assumed by Buyer with respect to the period on
and after the Closing Date (the “Assumed Liabilities”) and shall also be
entitled to all revenues with respect to the period on and after the Closing
Date specifically excluding revenues related to lodging the night before the
Closing Date, which shall be the property of Seller.

 

(a)

Payables.  Seller shall pay on or before the Closing Date all of Seller’s
accounts payable incurred in the ordinary course of business in connection with
the ownership and operation of the Hotel including, but not limited to, amounts
payable to vendors and other trade payables, amounts payable under the Contracts
(collectively, the “Payables”) attributable to Seller’s ownership and operation
of the Property before the Closing Date except those Payables that are not due
and payable as of the Closing Date (the “Outstanding Payables”) which Seller and
Buyer agree to prorate as of the Closing Date.  Seller agrees that between the
Effective Date and the Closing Date all payables shall be paid and discharged in
the ordinary course of business.  Any Payables as of the Closing Date relating
to the operation of the Hotel before the Closing Date and not discovered until
after the Closing Date but in no event more than ninety (90) days after the
Closing Date shall be paid by Seller at such time as they are discovered or due
as the case may be, and Buyer shall have no responsibility therefor.  

 

(b)

Cash, Accounts Receivable, and Unopened Inventories.

 

(i)

Seller shall receive a credit for any and all cash in the cash registers,
vaults, safes, (other than that belonging to guests) and/or “petty cash boxes”
or similar cash receptacles as of the Closing Date that is transferred to Buyer.

 

(ii)

All of Seller’s accounts receivable incurred in the ordinary course of business
in connection with the ownership and operation of the Hotel, including net
amounts subject to collection from credit card operations and other trade
receivables as of the Closing Date and relating to periods before the Closing
Date, except lodging the night before the Closing Date, are called the “Accounts
Receivable.”  All Accounts Receivable shall remain the property of
Seller.  Seller shall use its best efforts to collect all Accounts Receivable
before the Closing Date.  Seller shall deliver to Buyer on the Closing Date a
list of all uncollected Accounts Receivable balances originating before the
Closing Date and owed to Seller from Tenants, guests or patrons of the Hotel as
Schedule 3.3(b)(ii).  Seller shall use its best efforts to cause the Accounts
Receivable to be paid directly to Seller after the Closing.  If, after the
Closing, any Accounts Receivable are nevertheless paid to Buyer, such Accounts
Receivable will remain the property of Seller, and Buyer shall forward such
Accounts Receivable to Seller within fifteen (15) days of receipt
thereof.  Buyer shall cooperate with Seller in connection with the collection of
the Accounts Receivable and shall provide Seller with reasonable access to
Buyer’s books and records with regard to any Accounts Receivable collected by
Buyer.

8

 

--------------------------------------------------------------------------------

 

 

(iii)

Seller shall receive a credit for the value of any and all inventory and
supplies consisting of unopened containers of alcoholic beverages. Foodstuffs,
etc.

 

(c)

Deposits and Rents.  All collected rents, deposits and other payments from
Tenants under the Leases (excluding Advance Booking Deposits which are addressed
in Section 3.3(j) below) that have been delivered to Seller shall be prorated
between Seller and Buyer as of the Closing Date.  The balance remaining from any
security deposits or prepaid rent held by Seller after deductions previously
made by Seller shall be transferred to Buyer.  If any rent or other payments
under the Leases are in arrears as of the Closing Date (“Delinquent Rents”), the
amount of any such Delinquent Rents that are attributable to any period before
the Closing Date shall be paid by Buyer to Seller after the Closing if received
by Buyer.  Buyer shall be entitled to deduct from any payments received by Buyer
from any Tenants who owe Delinquent Rents (i) first, Buyer’s reasonable costs of
collection incurred with respect to such payments (including reasonable
attorneys’ fees); (ii) second, rents due for the month in which such payment is
received by Buyer; and (iii) third, rents from such Tenant attributable to any
period after the Closing Date that are past due on the date of
receipt.  Notwithstanding the foregoing, percentage rents, if any, under the
Leases shall be equitably prorated as agreed by Seller and Buyer.  

 

(d)

Taxes and Assessments.  Taxes and assessments for the year of Closing shall be
prorated as of the Closing Date if the amount of such taxes is known at the time
of Closing.  If such amount cannot be then ascertained, proration shall be based
on the amount of the taxes for the preceding year.  If any tax proration shall
be based on the amount of taxes for the year preceding the year of Closing, such
taxes, at the request of either party, shall be re-prorated and adjusted between
the parties as soon as reasonably practicable after the tax bills for the year
of Closing are received.  Public liens, if any, certified or for which the work
has been substantially completed on the date of Closing shall be paid by Seller
and any other such liens shall be assumed by Buyer.

 

(e)

[Intentionally deleted.]  

 

(f)

Fuel, Water, and Utility Charges.  Fuel, water and utility charges shall be
estimated, adjusted and apportioned on the basis of the last meter reading as of
the Closing Date.  If there are meters on the Real Property, Seller shall
furnish readings to date not more than three (3) days before the Closing Date,
and the unread meter charges, if any, based thereon for the intervening time
shall be apportioned on the basis of such last reading.  Readings will be
secured for all utilities as close as practicable to the Closing Date.

 

(g)

Sewer and Stormwater Charges.  Sewer and stormwater charges, if any, shall be
estimated, adjusted and apportioned as per custom as of the Closing Date.

 

(h)

Income and Deposits.  Income from telephone, vending machines and other
coin-operated devices on the Real Property, if any, shall be adjusted and
apportioned as

9

 

--------------------------------------------------------------------------------

 

 

of the Closing Date.  Deposits, if any, made by Seller, the manager of the hotel
on behalf of Seller, or any predecessor in title as security under any utility
or public service contract shall be credited to Seller to the extent that the
same remains on deposit and is verified by the holder thereof for the benefit,
and in the name of, Buyer.  If such deposits cannot remain on deposit for the
benefit of Buyer, Buyer shall place new deposits with the utility company(ies)
and the existing deposits shall be released to Seller.

 

(i)

Fees for Licenses and Permits.  Fees paid or payable, if any, for licenses and
permits shall be adjusted and apportioned as of the Closing Date to the extent
such licenses and permits are assumed by Buyer.

 

(j)

Advance Booking Deposits.  Deposits in connection with advance bookings for
future occupancy or use, after the Closing Date, of hotel rooms, suites, banquet
and meeting rooms, and convention or restaurant facilities in the Hotel by any
person, organization or group, are herein called “Advance Booking Deposits” and
shall be revised and re-certified by Seller as of the Closing Date.  The
aggregate amount of deposits in connection with the Advance Booking Deposits and
any other deposits, advances or advance payments in connection with the
operation of the Hotel shall be credited to Buyer.

 

(k)

Contracts.  All prepayments made under any continuing Contracts affecting the
Real Property, if any, shall be adjusted and apportioned as of the Closing Date
to the extent such agreements are assumed by Buyer which assumption, if any,
shall be in Buyer’s sole discretion.

 

(l)

Other Customary Prorations.  All other verifiable charges and fees customarily
prorated and adjusted in similar transactions shall be adjusted and apportioned
as of the Closing Date.  If accurate prorations and other adjustments cannot be
made at Closing because current bills or statements are not obtainable (as, for
example, utility bills), the parties shall prorate on the best available
information or as otherwise provided herein.

 

(m)

Intent of Prorations Provisions.  The intent of the prorations and adjustments
provided for herein is that Seller shall bear all expenses of operation of the
Real Property and shall receive all income therefrom accruing before the Closing
Date, and Buyer shall bear all expenses of operation and receive all income
therefrom accruing on and after the Closing Date, excluding room rents for the
night’s lodging incurred before the Closing Date.  Notwithstanding anything to
the contrary set forth herein, with respect to meeting or function room
revenues, it is specifically agreed that revenues allocable to the night
commencing immediately before the Closing Date shall be for the account of
Seller and revenues for meeting or function rooms commencing with the night of
the Closing Date shall be for the account of Buyer.

3.4

Costs and Expenses.  Buyer shall pay all documentary stamp taxes, recording
taxes and other transfer taxes on the Deed, all costs of recording and the title
insurance premium for

10

 

--------------------------------------------------------------------------------

 

the owner’s title insurance policy to be obtained by Buyer and the costs of any
of Buyer’s lender requirements, if any.  Seller shall pay the cost of
preparation of all documents required under Section 5.2, and the Virginia
Grantor’s Tax and any other taxes or fees to be paid by or on behalf of the
grantor under Virginia law.  Attorneys’ fees, consulting fees, and other due
diligence expenses shall be borne by the party incurring such expense.  

Article IV.
TITLE: SURVEY

4.1

Evidence of and Encumbrances on Title.  As soon as is reasonably practicable,
Buyer shall obtain the Title Commitment and promptly deliver a copy thereof to
Seller.  Buyer may file written objections to exceptions contained in the Title
Commitment on or before the Feasibility Date, provided, however, that the
following shall be deemed “Acceptable Encumbrances” and Buyer shall not have the
right to object to Acceptable Encumbrances:

 

(a)

Real property taxes and assessments for the year in which the sale and purchase
shall be closed, which shall be prorated as provided for herein;

 

(b)

The standard printed exceptions contained in owner’s title insurance policies;
and

 

(c)

Any matters which are approved in writing by Buyer or deemed approved by Buyer
in accordance with this Agreement.

If Buyer timely and properly files a written objection to any such item other
than an Acceptable Encumbrance, then Seller shall have the option to use
reasonable diligence to remove, discharge, or correct such liens, encumbrances
or objections and the obligation to pay sums of an ascertainable amount and
shall have a period of fifteen (15) days after receipt of notice thereof in
which to do so (and if necessary the Closing Date may be extended by Seller, but
in no event more than thirty (30) days after the Feasibility Date, except as
mutually agreed by the parties in writing).  Seller shall not in any event be
obligated to litigate any matter in order to remove, discharge or correct any
lien, encumbrance or objection.  If Seller is unwilling or unable to remove or
discharge such other liens, encumbrances or objections within such period, and
notifies Buyer in writing of its decision, then Buyer, at its option, shall
notify Seller within five (5) Business Days of its decision to either terminate
this Agreement or accept title in its then existing condition without reduction
of the Purchase Price.  If Buyer shall elect to terminate this Agreement, the
Deposit shall be refunded to Buyer within two (2) Business Days, this Agreement
shall terminate, and thereafter neither Seller nor Buyer shall have any further
rights or obligations hereunder except that Buyer shall remain obligated with
respect to the provisions of Sections 2.4 and 2.5 hereof.  If Buyer fails to
give written notice of objection to Seller on or before the Feasibility Date,
all matters reflected on the Title Commitment shall be deemed to be Acceptable
Encumbrances and this Agreement shall remain in full force and effect and Buyer
shall be obligated to complete the transaction as required by this Agreement.

Article V.
CLOSING

5.1

Time and Place.  Closing shall take place at 10:00 A.M. on the Closing Date;
provided, however, that pursuant to Section 4.1 Seller, at Seller’s option, may
extend the Closing

11

 

--------------------------------------------------------------------------------

 

Date for purposes of curing objections to the status of title that were timely
and properly raised by Buyer. Buyer may extend the Closing Date an additional
thirty (30) days by giving written notice to the Seller on or before the Closing
Date and by delivering in escrow the Additional Deposit by wire transfer to the
Escrow Agent.  Closing shall be held at the Hotel, or at such other place as the
Buyer and Seller may mutually agree.  Failure to close as set forth above shall
constitute a breach hereunder.

5.2

Seller’s Deliveries.  At Closing, Seller shall deliver or cause to be delivered
to Buyer the following items (executed on behalf of the appropriate entities and
by the appropriate individuals, where applicable):

 

(a)

The Deed in the form of attached EXHIBIT B;

 

(b)

A Seller’s Affidavit related to the Real Property in a form as is reasonably
required by Buyer’s attorney or the Title Company;

 

(c)

A Bill of Sale with respect to the Personal Property, licenses and permits, in
the form of attached EXHIBIT C;

 

(d)

An Assignment and Assumption Agreement (“Assignment and Assumption Agreement”),
in the form of attached EXHIBIT D;

 

(e)

Form letter reasonably satisfactory to Buyer’s attorney executed by Seller to
advise all Tenants under Leases and all contractors under Contracts of the sale
to Buyer;

 

(f)

Unforfeited Security Deposits in Seller’s possession, if any, shall be
transferred to Buyer unless credited to Buyer against the Purchase Price;

 

(g)

Closing Statement (“Closing Statement”) reflecting all financial aspects of the
transaction;

 

(h)

All keys and security codes in Seller’s actual possession with respect to the
Property;

 

(i)

Duly adopted resolutions or a consent in writing of Seller authorizing Seller to
consummate the transaction contemplated hereby and to perform all of Seller’s
obligations hereunder;

 

(j)

Certificate of Good Standing from the State of Delaware showing Seller as duly
organized, validly existing and in good standing as a Delaware limited liability
company under the laws of the State of Delaware;

 

(k)

Incumbency Certificate as to the existing managers of Seller;

 

(l)

A Certificate recertifying the representations, warranties and covenants of
Seller contained herein as of the Closing Date;

 

(m)

A list of Outstanding Payables;

12

 

--------------------------------------------------------------------------------

 

 

(n)

Such other usual and customary documentation or deliveries as may be reasonably
requested by Buyer; and

 

(o)

An interim beverage management agreement between Seller and Buyer substantially
in the form attached hereto as EXHIBIT E allowing Buyer to use Seller’s ABC
license for the Hotel for a period of ninety (90) days from the date of Closing.

5.3

Buyer’s Deliveries.  At Closing, Buyer shall deliver or cause to be delivered to
Seller the following items (executed on behalf of the appropriate entities and
by the appropriate individuals, where applicable):

 

(a)

Cash to close in the amount required by Article III, together with any other
amounts as required herein, by wire transfer to Seller’s account;

 

(b)

Assignment and Assumption Agreement;

 

(c)

Closing Statement;

 

 

(d)

A Certificate recertifying the representations, warranties and covenants of
Buyer contained herein as of the Closing Date;

 

(e)

Duly adopted resolutions or consent in writing of Buyer authorizing Buyer to
consummate the transaction contemplated hereby and to perform all of Buyer’s
obligations hereunder;

 

(f)

Incumbency Certificate as to the existing officers and directors of Buyer;

 

(g)

The Franchise Agreement (if applicable);

 

(h)

Certified rent toll; and

 

(i)

Such other usual and customary documentation or deliveries as may be reasonably
requested by Seller.

5.4

Possession.  Possession of the Property shall be surrendered to Buyer at
Closing.  

5.5

Contingencies.  Notwithstanding anything to the contrary contained herein,
Buyer’s and Seller’s obligation to proceed to Closing is specifically contingent
on Seller and Buyer, respectively, having performed all obligations required to
be performed by each such party under this Agreement on or before the Closing
Date.

5.6

Crowne Plaza Franchise.  If Buyer does not assume the existing Franchise
Agreement or obtain a new Franchise Agreement to replace and supersede the
existing Franchise Agreement, Buyer shall deposit into escrow, at Closing, an
amount, as determined by Intercontinental Hotels Group, LLC, that is sufficient
to cover all costs and expenses that may be incurred by Seller in terminating
the Franchise Agreement and de-identifying the

13

 

--------------------------------------------------------------------------------

 

Hotel in accordance with the provisions of the Franchise Agreement and any
standard operating procedures established by the franchisor under the Franchise
Agreement in connection therewith, and Buyer shall indemnify Seller for any
liability that Seller may incur as a result of the decision of Buyer to refrain
from assuming the Franchise Agreement or obtaining a new Franchise Agreement to
replace and supersede the Franchise Agreement.

Article VI.
LICENSES AND PERMITS

6.1

Licenses and Permits.

 

(a)

Buyer acknowledges that it is the responsibility of Buyer to obtain the approval
of the applicable governmental authorities for issuance of such licenses and
permits as shall be necessary or desirable in Buyer’s opinion to operate the
Hotel.  Buyer shall file any and all applications and supporting documents with
the appropriate governmental agencies, at Buyer’s cost, and expense.  Seller
agrees to cooperate with Buyer (but without cost to Seller) in the filing of
such applications, to the extent such cooperation may be required by
governmental agencies issuing or approving the licenses and permits.

 

(b)

Buyer hereby assumes the risk of failing to obtain any licenses and permits
relating to the Hotel, and the refusal of any governmental authority to grant
said licenses and permits shall not give Buyer any rights, remedies or causes of
action against Seller for damages, for termination of this Agreement or any
other relief whatsoever.

Article VII.
SELLER’S AND BUYER’S CONTINUING COVENANTS

7.1

Seller’s Covenants. Seller covenants and agrees that between the Effective Date
and the Closing Date, Seller shall:

 

(a)

continue to operate the Hotel substantially in accordance with Seller’s past
practices;

 

(b)

not intentionally terminate, breach or amend, without Buyer’s prior written
consent, any existing Leases, licenses and permits or Contracts except that
termination will be permitted in the event of default by the other party or, in
the case of Contracts, if replaced by a comparable Contract;

 

(c)

not intentionally injure or damage the business reputation of the Hotel or
divert business therefrom;

 

(d)

not intentionally damage the Real Property;

 

(e)

maintain the insurance coverage that is presently in effect; and

14

 

--------------------------------------------------------------------------------

 

 

(f)

maintain food, beverage, inventory and supply levels that are currently
maintained.

7.2

Buyer’s Covenants. Buyer covenants and agrees that, within fifteen (15) days of
the Effective Date, Buyer, at its cost and expense, will apply for a franchise
to operate the Hotel as a Crowne Plaza Hotel and Resort.  In the alternative, if
Buyer does not desire to operate the Hotel as a Crowne Plaza Hotel, Buyer, at
its cost and expense, will take all necessary actions and steps to terminate the
current Crowne Plaza franchise for the Hotel and to de-identify the Property as
a Crowne Plaza Hotel.  Any discussions or negotiations regarding any termination
or assignment of the Franchise Agreement shall be initiated by Buyer. and Buyer
covenants and agrees to provide timely updates regarding such discussions and
negotiations with Franchisor to Seller.

Article VIII.
BUYER’S  AND SELLER’S REPRESENTATIONS AND WARRANTIES

8.1

Buyer’s Representations and Warranties. Buyer represents and warrants that:

 

(a)

Buyer has the full right, power and authority to purchase the Property from
Seller as provided in this Agreement and to carry out Buyer’s obligations
hereunder;

 

(b)

all requisite action necessary to authorize Buyer to enter into this Agreement
and to carry out Buyer’s obligations has been obtained;

 

(c)

this Agreement has been duly authorized, executed and delivered by Buyer;

 

(d)

the execution of this Agreement and the Closing to occur hereunder do not and
will not violate any contract, covenant or other agreement to which Buyer may be
a party or by which Buyer may be bound; and

 

(e)

Buyer is a Virginia limited liability company, duly organized and validly
existing under the laws of the Commonwealth of Virginia, and duly qualified to
transact business in the Commonwealth of Virginia.

8.2

Seller’s Representations and Warranties. Seller represents and warrants that:

 

(a)

Seller has the full right, power and authority to sell the Property to Buyer as
provided in this Agreement and to carry out Seller’s obligations hereunder;

 

(b)

All requisite action necessary to authorize Seller to enter into this Agreement
and to carry out Seller’s obligations has been obtained;

 

(c)

This Agreement has been duly authorized, executed and delivered by Seller;

 

(d)

The execution of this Agreement and the Closing to occur hereunder do not and
will not violate any contract, covenant or other agreement to which Seller may
be a party or by which Seller may be bound.

15

 

--------------------------------------------------------------------------------

 

 

(e)

Seller is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware, duly qualified to transact
business in the Commonwealth of Virginia, and has all requisite power and
authority to own its interests in the Property and to operate the Hotel, and to
carry on its business as now being conducted.

 

(f)

Seller, to Seller’s Knowledge, has not received any written or oral notification
from any governmental authority concerning the Property for any violation of
federal, state, county or municipal laws, ordinances or regulations, expressly
including any violations concerning health, fire, building, sanitation, safety
code violations, zoning, Hazardous Materials or any other environmental
problems.  Seller agrees to forward to Buyer copies of any notices described in
the preceding sentence immediately on receipt by Seller.  To Seller’s Knowledge,
Seller is not in violation of any governmental laws, ordinances, rules, and
regulations applicable to the use and occupation of the Property, including,
without limitation, health, fire, sanitation and safety codes.  To Seller’s
Knowledge, Seller is not in violation of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq., or any modifications or
amendments thereto, or applicable state law and other federal, state and local
laws and the regulations implementing such laws now in force relating to
hazardous waste disposal and/or toxic substances (the above laws are
collectively referred to as “Environmental Laws”).  Seller represents and
warrants that it has disclosed to Buyer all pending or threatened litigation
known to Seller and orders, rulings, notices, permits or investigations known to
Seller regarding Hazardous Materials, as such terms are defined in applicable
Environmental Laws.  

 

(g)

To Seller’s Knowledge, Seller has not received any written or oral notification
of a breach of any Contracts, any licenses and permits or any Lease and there
are no defaults or conditions which with the passage of time or the giving of
notice would constitute defaults thereunder.  There are no persons with a right
to use or occupy the Property other than the tenants under the Leases and the
guests of the Hotel.  Each of the Contracts, licenses and permits and Leases
being assumed by Buyer are in full force and effect and have not been amended,
modified or supplemented in any way that is not expressly disclosed to the Buyer
in writing.

 

(h)

To Seller’s Knowledge, there are no actual or threatened conditions or
circumstances which would adversely affect the current use of the Property, or
Seller’s ability to use the Property to operate the Hotel.  

 

(i)

To Seller’s Knowledge, the Real Property is not subject to special assessment
levies or any roll back taxes.

 

(j)

Seller has not made any commitment to any governmental or quasi-governmental
authority, or to any third person to dedicate or grant any portion of the Real
Property for roads, easements, rights of way, park lands, or other public or
private purposes,

16

 

--------------------------------------------------------------------------------

 

 

or to grant any restrictions, or to incur any other expense or obligation
relating to the Real Property.

 

(k)

There are no currently effective employment agreements, collective bargaining
agreements, or pensions, retirement or profit sharing plans, with or covering
any of the employees of the Hotel, except as set forth on Schedule 8.2(k).

 

(l)

To Seller’s Knowledge, there are no unrecorded easements that adversely affect
the use and operation of the Real Property as a Hotel.  Prior to the Closing
Date, Seller will not grant any easement that will affect title to the Real
Property or Seller’s right to transfer its property interest hereunder.

 

(m)

There are no other agreements, written or oral, other than the Contracts,
licenses, permits and Leases, which affect the use or operations of the Hotel.

 

(n)

To Seller’s Knowledge, Seller has not received any notice from any insurance
company that has issued a policy with respect to the Hotel or from any board of
fire underwriters (or other body exercising similar functions) claiming any
defects or deficiencies or requesting the performance of any repairs,
alterations, or other work to the Property, which, if not corrected, would
result in termination of insurance coverage.

 

(o)

To Seller’s Knowledge, there are no pending suits, litigation, or administrative
proceedings relating to Seller, or to the Hotel, including, without limitation,
pending labor grievances or arbitrations or suits.

 

(p)

All tangible Personal Property is in good working order.

 

(q)

There are no parties in possession of the Property pursuant to any leases
effecting the Property except those specifically disclosed on Schedule 1.1(w).

 

(r)

All taxes in connection with the Property, including but not limited to, sales,
occupancy, hotel/motel, ad valorem, personal property, and real property taxes,
have been paid and no such taxes remain unpaid as of the date hereof.

 

(s)

All Personal Property located at the Property is owned by the Seller and Seller
has no equipment leases or other financing arrangements affecting title to such
personal property, except those disclosed in this Agreement.

 

(t)

Except as disclosed in writing to Buyer, all Leases are in full force and
effect, and no defaults by Seller or any tenant exist under the Leases.

 

(u)

Except as disclosed in writing to Buyer, no leasing commissions are due to any
leasing agent or broker in connection with the Leases.

 

(v)

Seller is not currently obligated under any of the Leases to make any tenant
improvements.

17

 

--------------------------------------------------------------------------------

 

Article IX.
ASSIGNMENT AND GUARANTY

The reputation, experience, and financial status of Amin and Shamin Hotels
constitute a material inducement and a substantial part of the consideration for
sale of the Property by Seller to Buyer.  Seller has consented to the formation
and organization of Buyer by Amin and Shamin Hotels for the purpose of acquiring
the Hotel, but neither Amin, Shamin Hotels, nor Buyer may assign this Agreement,
nor may any of Buyer’s rights hereunder be transferred in any manner to any
person or entity, without Seller’s specific prior written consent.  As a further
inducement to Seller, Amin and Shamin Hotels agree to unconditionally guaranty
the obligations of Buyer under this Agreement in connection with the purchase of
the Hotel for a period expiring twelve (12) months after the Closing Date.  If
Buyer assigns this Agreement pursuant to the terms hereof: (a) the assignee
shall be liable (jointly and severally with assignor) for all of Buyer’s
obligations hereunder; (b) the assignor (i.e., the original Buyer hereunder)
shall remain obligated (but jointly and severally with assignee) with respect to
all of Buyer’s obligations hereunder; and (c) the assignor and any assignee
shall execute such instruments of assignment and assumption in such form as
Seller may require in confirmation of the provisions hereof; and (d) Buyer shall
notify Seller no later than ten (10) days before the Closing of the assignment
and the name of the assignee.

Article X.
BROKERAGE

Buyer and Seller represent and warrant to Seller and Buyer, respectively, that
each has not contacted or entered into any agreement with any real estate
broker, agent, finder, or any other party in connection with this transaction,
and that neither has taken any action which would result in any real estate
broker’s finder’s, or other fees or commissions being due or payable to any
other party with respect to this transaction other than Mumford Company with
respect to Seller (the “Disclosed Broker”).  Each party hereby indemnifies,
protects, defends and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including, but not limited to, reasonable
attorneys’ fees) resulting to the other party from a breach of the
representation and warranty made by such party herein.  Seller shall be solely
responsible for payment of the brokerage commission to the Disclosed Broker, and
Buyer shall have no liability therefor.

Article XI.
DEFAULT

11.1

Buyer’s Default.  If Buyer shall fail to close the transaction contemplated
hereby as and when required or if Buyer shall otherwise be in default of its
obligations hereunder before Closing, the Deposit shall be paid over to Seller
as agreed as liquidated damages, it being acknowledged by Buyer and Seller that
in such event Seller will suffer substantial damages but such damages are
incapable of exact ascertainment.  After payment to Seller of the Deposit,
neither Seller nor Buyer shall have any further rights or obligations hereunder
except that Buyer shall remain obligated pursuant to Sections 2.4 and 2.5 and
any other provisions of this Agreement that expressly survive termination or
expiration of this Agreement.  If subsequent to Closing, Buyer shall fail to
comply with its obligations contained herein which survive Closing, Seller, in
addition to any rights and remedies provided herein, shall be entitled to any
and all remedies available at law or in equity.

18

 

--------------------------------------------------------------------------------

 

11.2

Seller’s Default.  If this transaction shall not be closed because of default of
Seller, Buyer shall be entitled to an immediate and full refund of the Deposit
to Buyer on demand, and shall be entitled to pursue specific performance.  In
the event that specific performance is obtained by Buyer, Buyer and Seller shall
close on the terms herein contained.  If subsequent to Closing, Seller shall
fail to comply with its obligations contained herein which survive Closing,
Buyer, in addition to any rights and remedies provided herein, shall be entitled
to pursue all rights and remedies at law or in equity including, but not limited
to, the right to pursue specific performance.

Article XII.
INDEMNIFICATION

12.1

Survival.  The covenants and agreements of the parties (including, without
limitation, the covenants and agreements of the parties set forth in this
Article XII) contained in this Agreement shall survive the Closing.  The
representations and warranties of the parties contained in this Agreement or in
any certificate or other writing delivered pursuant to this Agreement shall
survive the Closing until the expiration of twelve (12) months after the Closing
Date.  Notwithstanding the preceding sentence, any representation or warranty in
respect of which indemnity may be sought under this Agreement shall survive the
time at which it would otherwise terminate pursuant to the preceding sentence,
if notice of the inaccuracy of such representation or warranty giving rise to
such right of indemnity shall have been given to the party against whom such
indemnity may be sought before such time, and such period of survival shall
continue until the indemnification claim related to such inaccuracy of such
representation or warranty shall have been finally resolved pursuant to this
Article XII.  

12.2

Indemnification by Buyer.  Buyer agrees to indemnify and hold harmless the
Seller Group from and against any and all losses, claims, demands, damages,
costs and expenses of whatsoever kind or nature including reasonable attorneys’
fees related to or arising as a result of (i) the Assumed Liabilities and
Buyer’s ownership or operation of the Hotel and the Property after Closing, (ii)
any misrepresentation or breach of any warranty made by Buyer in this Agreement
or (iii) any breach of any covenant or agreement made or to be performed by
Buyer pursuant to this Agreement (collectively, the “Deficiencies”).

12.3

Indemnification by Seller.  Seller agrees to indemnify and hold harmless Buyer
from and against any and all losses, claims, demands, damages, costs, and
expenses of whatsoever kind or nature including reasonable attorney’s fees
related to or arising as a result of (i) liabilities of Seller other than the
Assumed Liabilities, (ii) any misrepresentation or breach of any warranty made
by Seller in this Agreement or (iii) any breach of any covenant or agreement
made or to be performed by Seller pursuant to this Agreement (collectively, the
“Deficiencies”).

12.4

Limitation on Deficiencies.  Notwithstanding any other provision of this
Agreement (a) no party shall have any obligation to indemnify the other party
from and against any Deficiencies resulting from, arising out of, relating to,
in the nature of, or caused by the breach (or alleged breach) of any
representation or warranty until such party has suffered Deficiencies by reason
of all such breaches (or alleged breaches) in excess of a $5,000.00

19

 

--------------------------------------------------------------------------------

 

aggregate deductible (at which point such party will be obligated to indemnify
the other party from and against all further Deficiencies) and (b) there will be
a $565,000.00 aggregate ceiling on the obligation of a party to indemnify the
other party from and against Deficiencies resulting from the breach of any
warranties or representations by a party.  The provisions of this Section shall
not apply to the Closing pro rations made pursuant to Section 3.3.

Article XIII.
MISCELLANEOUS

13.1

Risk of Loss.  Seller agrees to give Buyer prompt notice of any fire or other
casualty affecting the Property or of any actual or threatened (to the extent
that Seller has current actual knowledge thereof) taking or condemnation of all
or any portion of the Property.  If before Closing, there shall occur:

 

(a)

damage to the Property caused by fire or other casualty if damaged to the extent
of more than ten percent (10%) of the Purchase Price; or

 

(b)

the taking or condemnation of all or any portion of the Property; which would
materially interfere with the present use of such Property as determined by
Buyer in its reasonable business discretion;

then, in such event, Buyer shall have the right to terminate this Agreement by
written notice thereof delivered to Seller within ten (10) days after Buyer has
received notice from Seller.  If Buyer does not so timely elect to terminate
this Agreement, then the Closing shall take place as provided herein and there
shall be assigned to Buyer at the Closing all interest of Seller in and to any
insurance proceeds or condemnation awards payable to Seller on account of that
event, less sums which Seller incurs before the Closing to repair any of the
damage. Notwithstanding the foregoing provisions, if damage to the Property
caused by fire or other casualty is ten percent (10%) of the Purchase Price or
less, and, in connection therewith, Seller shall repair such damage and the
Closing Date shall be extended by one day for each day it takes Seller to make
such repair, not to exceed sixty (60) days, then Buyer shall be obligated to
proceed to close on the purchase of the Property.

13.2

Construction.  The terms “Seller” and “Buyer” whenever used in this Agreement
shall include the permitted assigns of the respective parties hereto.  Whenever
used, the singular number shall include the plural and the plural the singular,
and the use of any gender shall include all genders.  The term “including” as
used herein shall in all instances mean “including, but not limited to.”  The
headings in this Agreement are intended solely for convenience of reference and
shall be given no effect in the interpretation of this Agreement.  This
Agreement and any related instruments shall not be construed more strictly
against one party than against the other by virtue of the fact that initial
drafts may have been prepared by counsel for one of the parties, it being
recognized that this Agreement and any related instruments are the product of
extensive negotiations between the parties.

20

 

--------------------------------------------------------------------------------

 

13.3

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which will constitute the same
agreement.

13.4

Severability and Waiver.  Invalidation of any one section or provision of this
Agreement by judgment or court order shall in no way affect any other section or
provision.  Failure of any party to this Agreement to insist on the full
performance of any of its provisions by the other party (or parties) shall not
constitute a waiver of such performance unless the party failing to insist on
full performance of the provision declares in writing signed by it that it is
waiving such performance.  A waiver of any breach under this Agreement by any
party, unless otherwise expressly declared in writing, shall not be a continuing
waiver or waiver of any subsequent breach of the same or other provision of this
Agreement.  

13.5

Governing Law; Venue.  The laws of the Commonwealth of Virginia (without regard
to conflicts of law) shall govern the validity, construction, enforcement and
interpretation of this Agreement.  On any litigation arising out of or under
this Agreement and/or out of Buyer’s ownership, operation of or other activities
on the Property, the prevailing party shall be entitled to collect from the
non-prevailing party reasonable attorneys’ fees and costs.  Buyer and Seller
hereby submit to the jurisdiction of the United States District Court for the
Eastern District of Virginia, Norfolk Division, as the exclusive jurisdiction
and venue for any suit or other proceeding brought in connection with or arising
out of this Agreement.  

13.6

Further Assurances.  In addition to the acts and deeds recited in this Agreement
and contemplated to be performed, executed, and/or delivered under this
Agreement, Seller and Buyer agree to perform, execute and/or deliver or cause to
be delivered, executed and/or delivered at Closing or after Closing all further
acts, deeds, and assurances reasonably necessary to consummate the transactions
contemplated hereby.

13.7

Notices.  All notices, demands, requests, and other communications required or
permitted hereunder shall be in writing.  All such notices, demands, requests
and other communications (and copies thereof) shall be deemed to be delivered:
(a) if sent by messenger, on receipt or refusal to the party to whom the notice
is directed; (b) on receipt or refusal if sent by overnight courier, with
request for next Business Day delivery; or (c) on receipt or refusal after
deposit in a regularly maintained receptacle for the United States mail,
registered or certified, return receipt requested, postage prepaid, addressed as
follows (or to such other address as the parties may specify by notice given
pursuant to this section):

To Seller:Hampton Hotel Associates LLC

410 West Francis Street

Williamsburg, VA 23188

Attn: David R. Folsom, President and Chief Operating Officer

 

With a copy to:Willcox & Savage, PC.

440 Monticello Avenue

Suite 2200

Norfolk, VA 23510

Attn: Stephen W. Brewer, Esq.

21

 

--------------------------------------------------------------------------------

 

 

To Buyer:Marina Hotel, LLC

2000 Ware Bottom Spring Road
Chester, VA  23836

 

With a copy to:Samir Patel, Esq.
Kumar, Prabhu, Patel & Banerjee

990 Hammond Drive NE
Suite 800

Atlanta, GA 30328

 

To Guarantors:Neil Amin
2000 Ware Bottom Spring Road
Chester, VA  23836

 

Shamin Hotels, Inc.
2000 Ware Bottom Spring Road
Chester, VA  23836

 

With a copy to:Samir Patel, Esq.
Kumar, Prabhu, Patel & Banerjee

990 Hammond Drive NE
Suite 800

Atlanta, GA 30328

 

13.8

Subordination.  This Agreement is subordinate to any financing now or hereafter
granted or assumed by Seller with respect to the Property.  

13.9

Entire Agreement and Amendment.  This Agreement contains the entire
understanding between Buyer and Seller with respect to the subject matter
hereof.  Neither this Agreement nor any provision hereof may be modified,
amended, changed, waived, discharged or terminated orally.  Any such action may
occur only by an instrument in writing signed by the party against whom
enforcement of the modification, change, waiver, discharge or termination is
sought.

13.10

Recording.  This Agreement shall not be recorded and Buyer agrees that recording
same by Buyer constitutes a default by Buyer.

13.11

Exhibits.  The Exhibits referenced in and attached to this Agreement are
incorporated in, and made a part of, this Agreement for all purposes.

13.12

Calculation of Dates.  If the final day of any period or any date of performance
under this Agreement falls on a date which is not a Business Day, then the final
day of the period or the date of performance, as applicable, shall be extended
to the next day which is a Business Day.

22

 

--------------------------------------------------------------------------------

 

13.13

No Third Party Beneficiary.  This Agreement is solely between Seller and Buyer
and no other party shall be entitled to rely on any provision hereof for any
purpose whatsoever.

13.14

Back Up Contract(s).  Buyer understands that Seller may actively negotiate with
other parties and may enter into back up contracts for the sale of the
Property.  The backup contracts will be subject and subordinate to this
Agreement so long as this Agreement is in full force and effect and Buyer is not
in default hereunder.

13.15

Limitation on Liability.  Buyer expressly agrees that the obligations and
liabilities of Seller under this Agreement and any document referenced herein
shall not constitute personal obligations of the officers, directors, employees,
agents, trustees, partners, members, representatives, stockholders or other
principals and representatives of Seller.  The limitations of liability
contained in this paragraph shall apply equally and inure to the benefit of
Seller’s present and future officers, directors, trustees, shareholders, agents
and employees, and their respective heirs, successors, and assigns.

13.16

WAIVER OF JURY TRIAL.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE, TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH OR RELATED HERETO, OR
ANY COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES TO ENTER INTO THIS TRANSACTION.

13.17

Confidentiality.  Seller and Buyer each covenant that (i) prior to Closing it
shall not issue any press release or public statement (a “Release”) with respect
to the transactions contemplated by this Agreement without the prior consent of
the other, and (ii) after Closing, any Release issued by Seller or Buyer shall
be subject to the review and approval of the other (which approval shall not be
unreasonably withheld).  If Seller or Buyer is required by law to issue a
Release, such party shall, at least two (2) Business Days prior to the issuance
of the same, deliver a copy of the proposed Release to the other for review.
Notwithstanding the foregoing however, Buyer shall have the right to issue and
file such documents as are required by federal and state securities laws and
regulations.

13.18

Exhibits and Schedules.

EXHIBIT A-Legal Description of the Land
EXHIBIT B-Special Warranty Deed
EXHIBIT C-Bill of Sale
EXHIBIT D-Assignment and Assumption Agreement

Schedule 1.1(i)-Contracts
Schedule 1.1(w)-Leases
Schedule 1.1(x)-Personal Property
Schedule 2.1-Seller Due Diligence Information and Reports


23

 

--------------------------------------------------------------------------------

 

Schedule 3.1-Purchase Price Allocation
Schedule 3.3(b)(ii)-Uncollected Accounts Receivable Balances
Schedule 8.2(k)-Employment Agreements

[Signatures Appear on the Following Page]




24

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller, Buyer, and Guarantors have duly executed this
Agreement for Sale and Purchase of Property on the date first set forth above.

SELLER:

 

HAMPTON HOTEL ASSOCIATES LLC,

a Delaware limited liability company

 

 

By:_/s/ David R. Folsom______________________

Manager

 

[SEAL]

 

 

BUYER:

 

MARINA HOTEL, LLC,
a Virginia limited liability company

 

 

By: _/s/ Neil Amin__________________________

Its: _Manager______________________________

[SEAL]

 


GUARANTORS:


__/s/ Neil Amin_______________________(SEAL)
Neil Amin

 

SHAMIN HOTELS, INC.

 

 

By:  _/s/ Neil Amin_________________________
Name:  Neil Amin
Title:    Manager

[SEAL]

 




25

 

--------------------------------------------------------------------------------

 

EXHIBIT A


Parcel 1

Beginning at a point in the southern right-of-way line of Settler’s Landing
Road, said point of beginning being distant N 73°59'56" E, 280.91' from the
intersection of the said southern right-of-way line of Settler’s Landing Road
with the eastern right-of-way line of South King Street; thence from the point
of beginning along the southern right-of-way line of Settler’s Landing Road the
following courses, N 73°59'56" E, 239.91'; N 73°58'33" E, 78.88'; N 72°58'47" E,
30.66'; S 16°00'04" E, 6.00'; N 73°59'56" E, 6.00'; N 16°00'04" W, 6.00'; N
72°08'21" E, 77.04'; S 16°00'04" E, 6.00'; N 73°59'56" E, 6.00'; N 16°00'04 W,
6.00'; N 73°59'56" E, 9.34'; S 16°00'04" E, 1.00'; N 72°01'48" E, 80.63'; S
16°00'04" E, 5.00'; N 72°58'02" E, 96.10'; N 73°59'56" E, 20.75' to a point at
its intersection with the western line of the property now or formerly belonging
to City of Hampton and duly recorded in the Clerk’s Office of the Circuit Court
of the City of Hampton, Virginia, in Deed Book 559 at page 823; thence along the
said western line of City of Hampton the following courses, S 55°51'09" E,
29.42' to a point; thence N 72°34'05" E, 6.05' to a point; thence S 55°09'55" E,
22.14'; thence S 50°56'18" W, 13.07' to a point; thence S 53°18'03" E, 37.34' to
a point at its intersection with the northeast face of a new concrete bulkhead
located on northwest side of the Hampton River; thence along the said northeast
face of the new concrete bulkhead the following courses, S 37°39'04" W, 72.82';
S 41°03'36" W, 224.21'; S 74°19'04" W, 244.75'; S 75°02'59" W, 218.03' to a
point at its intersection with the western face of a new concrete bulkhead;
thence turning and going along the said western face of a new concrete bulkhead
the following courses, N 14°54'15" W, 142.22'; S 74°00'03" W, 6.43'; N 14°27'05"
W, 8.51' to a point at its intersection with the southern line of Parcel 4‑A as
shown on a map recorded in the Clerk’s Office of the Circuit Court in the City
of Hampton, Virginia in Deed Book 350 at Page 716; thence along said southern
line of Parcel 4‑A, N 74°53'01" E, 3.26' to a point at its intersection with the
eastern line of the aforementioned Parcel 4‑A; thence along the said eastern
line, N 5°33'36" W, 83.29' to a point at its intersection with the southern line
of Settler’s Landing Road, the point of beginning.

The above-described parcel contains 146,232 square feet or 3.357 acres.

LESS, SAVE AND EXCEPT that portion of the property conveyed to the City of
Hampton, Virginia, by deed dated July 1, 1986, and duly recorded in the Clerk’s
Office in Deed Book 958, at Page 1410.

TOGETHER WITH all and singular, the buildings and improvements thereon, rights
and privileges, tenements, hereditaments, easements and appurtenances unto the
said land belonging or in anywise appertaining.

SUBJECT TO the easements as contained in that certain Deed dated November 14,
1985, and duly recorded in the Clerk’s Office in Deed Book 744, at page 158.

Parcel 2

Beginning at a point in the southern right-of-way line of Settlers Landing Road,
said point of beginning being N 73°59'56" E, 280.91 feet from the intersection
of the eastern right-of-way line of South King Street and said southern
right-of-way line of Settlers Landing Road; thence

26

 

--------------------------------------------------------------------------------

 

continuing along said southern right-of-way line of Settlers Landing Road N
73°59'56" E, 28.58 feet to a point; thence S 05°56'58" E, 36.63 feet to a point;
thence S 15°45'27" E, 55.21 feet to a point; thence N 74°03'31" E, 9.75 feet to
a point; thence S 16°02'27" E, 130.49 feet to a point; thence N 73°58'39" E,
263.36 feet to a point; thence N 16°08'25" W, 99.49 feet to a point; thence N
74°07'12" E, 4.93 feet to a point; thence N 16°08'00" W, 92.61 feet to a point
on a curve to the left having a radius of 9.64 feet, thence along said curve to
the left an arc length of 15.12 feet to a point; thence S 74°00'25" W, 61.40
feet to a point; thence S 32°20'47" W, 8.34 feet to a point; thence S 73°58'29"
W, 122.76 feet to a point on a curve to the right having a radius of 17.61 feet,
thence along said curve to the right an arc length of 27.43 feet to a point;
thence N 16°48'39" W, 8.19 feet to a point at its intersection with
aforementioned southern right-of-way line of Settlers Landing Road; thence along
said southern right-of-way line the following courses: N 73°59'56" E, 158.05
feet; N 73°58'33" E, 78.88 feet; N 72°58'47"E, 30.66 feet; S 16°00'04" E, 6.00
feet; N 73°59'56" E, 6.00 feet; N 16°00'04" W, 6.00 feet; N 72°08'21" E, 77.04
feet; S 16°00'04" W, 6.00 feet; N 73°59'56" E, 6.00 feet; N 16°00'04" W, 6.00
feet; N 73°59'56" E, 9.34 feet; S 16°00'04" E 1.00 foot; N 72°01'48" E, 80.63
feet; S 16°00'04" E, 5.00 feet to a point; thence leaving said southern
right-of-way line S 70°57'56" W, 39.80 feet to a point; thence S 62°27'48" W,
55.94 feet to a point; thence S 03°35'25" W, 56.64 feet to a point; thence S
41°02'41" W, 81.71 feet to a point; thence S 16°03'11" E, 110.29 feet to a
point; thence N 73°55'09" E, 99.06 feet to a point; thence N 41°10'22" E, 204.63
feet to a point; thence N 20°02'58" E, 16.53 feet to a point; thence N 40°59'42"
E, 61.00 feet to a point; thence N 16°14'08" W, 12.65 feet to a point at its
intersection with the western line of a City of Hampton parcel as recorded in
the Clerk's Office of the Circuit Court in the City of Hampton, Virginia, in
Deed Book 559, at Page 823; thence along said western line S 53°18'03" E, 27.18
feet to a point at its intersection with the eastern face of a bulkhead; thence
along said face of bulkhead the following courses:  S 37°39'04" W, 72.82 feet; S
41°03'36" W, 224.21 feet; S 74°19'04" W, 244.75 feet; S 75°02'59" W, 218.03
feet; N 14°54'15" W, 142.22 feet; S 74°00'03" W, 6.43 feet; N 14°27'05" W, 8.51
feet to a point at the terminus of said bulkhead; thence N 74°53'01" E, 3.26
feet to a point; thence N 05°33'36" W, 83.29 feet to a point at its intersection
with said southern right-of-way line of Settlers Landing Road, the point of
beginning.

The above-described parcel contains 43,429 square feet, or 0.9970 acres, which
parcel is shown on that certain plat entitled “Plat Showing Easement to be
Dedicated to City of Hampton Located on Settlers Landing Road, Hampton,
Virginia" which plat is dated November 16, 1988, and prepared by Baldwin and
Gregg, Engineers, Planners, Surveyors, Norfolk, Virginia, a copy of which is
recorded in the Clerk’s Office of the Circuit Court of the City of Hampton,
Virginia in Deed Book 958, at page 1410.

Together with all improvements, rights and privileges, the tenements,
hereditaments and appurtenances thereunto belonging or in anywise appertaining.

Less and except that portion of property known as:  RPC No. 13002100 and
described as follows:

Beginning at a point on the southern line of City of Hampton property as
described in Deed Book 559 at Page 823 at its eastern most point; said point
being on the southern face of the concrete bulkhead as shown on a map prepared
by Baldwin & Gregg, Ltd. Entitled “PROPERTY SPLIT OF PROPERTY OF THE CITY OF
HAMPTON LOCATED ON SETTLERS LANDING ROAD”; thence in a southerly and westerly
direction south 37° 39' 04" west, 72.82 feet to a point; thence south 41° 03'
36" west, 224.21 feet to a point; thence south 74° 19' 04” west, 244.75 feet to

27

 

--------------------------------------------------------------------------------

 

a point; thence south 75° 02' 59" west, 218.03 feet to a point; thence north 14°
54' 15" west, 142.22 feet to a point; thence south 74° 00' 03" west, 6.43 feet;
thence north 14° 27' 05" west, 8.51 feet to a point; thence north 74° 53' 01"
east, 3.26 feet to a point; thence south 14° 27' 05" east, 5.15 feet to a point;
thence north 74° 00' 03" east, 8.44 feet to a point; thence south 14° 54' 15"
east, 140.40 feet to a point; thence north 74° 50' 02" east, 290.95 feet to a
point; thence north 74° 18' 04" east, 78.96 feet to a point; thence north 74°
19' 04" east, 87.74 feet to a point; thence north 41° 03' 36" east, 220.97 feet
to a point; thence north 37° 39' 04" east, 72.62 feet to a point at its
intersection with the aforementioned southern line of the City of Hampton
property; thence along said southern line south 53° 18' 03" east, 4.30 feet to
the point of beginning.

The above described parcel contains 4,589 +/- square feet or 0.1053 +/- acres,
more or less.

 

 




28

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Prepared by:

 

Stephen W. Brewer
Willcox & Savage, P.C.
440 Monticello Avenue
Suite 2200
Norfolk, Virginia  23510
VSB No.:  17218

 

 

Parcel Identification No.:_____________________

 

 

special WARRANTY DEED

 

THIS DEED is made as of the ___ day of ___________, 2016, by and between,
HAMPTON HOTEL ASSOCIATES LLC, a Delaware limited liability company, a grantor
for indexing purposes (the “Grantor”); and
_____________________________________, a _________________, a grantee for
indexing purposes (the “Grantee”), with an address of
___________________________________.

 

WITNESSETH:

 

That for and in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor hereby grants, bargains, sells, assigns, transfers, and
conveys with SPECIAL WARRANTY unto Grantee the real property more particularly
described as follows:

 

See EXHIBIT A attached hereto.

 

This conveyance is made expressly subject to the covenants, conditions,
restrictions, easements and reservations contained in duly recorded deeds, plats
and other instruments constituting constructive notice in the chain of title to
the property hereby conveyed that have not expired by time limitations contained
therein or otherwise become ineffective.

 

 

 

[Signature Page Follows on Next Page]

 

 

 

 

 

 

29

 

--------------------------------------------------------------------------------

 

WITNESS the following signature and seal as of the day and year first above
written.

 

HAMPTON HOTEL ASSOCIATES LLC,

a Delaware limited liability company

 

 

By:

Name:  ______________________________

Title:Manager

 

[SEAL]

 

 

 

COMMONWEALTH OF VIRGINIA 

CITY OF __________, TO WIT:

 

The foregoing instrument was acknowledged before me this ________ day of
___________, 2016, by _______________, Manager of Hampton Hotel Associates LLC,
a Delaware limited liability company, on behalf of the company.

 

 

 

Notary Public

My Commission Expires:  

 

Notary Registration No.:  _____________________

 

 




30

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Legal Description

Parcel 1

Beginning at a point in the southern right-of-way line of Settler’s Landing
Road, said point of beginning being distant N 73°59'56" E, 280.91' from the
intersection of the said southern right-of-way line of Settler’s Landing Road
with the eastern right-of-way line of South King Street; thence from the point
of beginning along the southern right-of-way line of Settler's Landing Road the
following courses, N 73°59'56" E, 239.91'; N 73°58'33" E, 78.88'; N 72°58'47" E,
30.66'; S 16°00'04" E, 6.00'; N 73°59'56" E, 6.00'; N 16°00'04" W, 6.00'; N
72°08'21" E, 77.04'; S 16°00'04" E, 6.00'; N 73°59'56" E, 6.00'; N 16°00'04 W,
6.00'; N 73°59'56" E, 9.34'; S 16°00'04" E, 1.00'; N 72°01'48" E, 80.63'; S
16°00'04" E, 5.00'; N 72°58'02" E, 96.10'; N 73°59'56" E, 20.75' to a point at
its intersection with the western line of the property now or formerly belonging
to City of Hampton and duly recorded in the Clerk’s Office of the Circuit Court
of the City of Hampton, Virginia, in Deed Book 559 at page 823; thence along the
said western line of City of Hampton the following courses, S 55°51'09" E,
29.42' to a point; thence N 72°34'05" E, 6.05' to a point; thence S 55°09'55" E,
22.14'; thence S 50°56'18" W, 13.07' to a point; thence S 53°18'03" E, 37.34' to
a point at its intersection with the northeast face of a new concrete bulkhead
located on northwest side of the Hampton River; thence along the said northeast
face of the new concrete bulkhead the following courses, S 37°39'04" W, 72.82';
S 41°03'36" W, 224.21'; S 74°19'04" W, 244.75'; S 75°02'59" W, 218.03' to a
point at its intersection with the western face of a new concrete bulkhead;
thence turning and going along the said western face of a new concrete bulkhead
the following courses, N 14°54'15" W, 142.22'; S 74°00'03" W, 6.43'; N 14°27'05"
W, 8.51' to a point at its intersection with the southern line of Parcel 4‑A as
shown on a map recorded in the Clerk’s Office of the Circuit Court in the City
of Hampton, Virginia in Deed Book 350 at Page 716; thence along said southern
line of Parcel 4‑A, N 74°53'01" E, 3.26' to a point at its intersection with the
eastern line of the aforementioned Parcel 4‑A; thence along the said eastern
line, N 5°33'36" W, 83.29' to a point at its intersection with the southern line
of Settler’s Landing Road, the point of beginning.

The above-described parcel contains 146,232 square feet or 3.357 acres.

LESS, SAVE AND EXCEPT that portion of the property conveyed to the City of
Hampton, Virginia, by deed dated July 1, 1986, and duly recorded in the Clerk’s
Office in Deed Book 958, at Page 1410.

TOGETHER WITH all and singular, the buildings and improvements thereon, rights
and privileges, tenements, hereditaments, easements and appurtenances unto the
said land belonging or in anywise appertaining.

SUBJECT TO the easements as contained in that certain Deed dated November 14,
1985, and duly recorded in the Clerk's Office in Deed Book 744, at page 158.

Parcel 2

Beginning at a point in the southern right-of-way line of Settlers Landing Road,
said point of beginning being N 73°59'56" E, 280.91 feet from the intersection
of the eastern right-of-way line

31

 

--------------------------------------------------------------------------------

 

of South King Street and said southern right-of-way line of Settlers Landing
Road; thence continuing along said southern right-of-way line of Settlers
Landing Road N 73°59'56" E, 28.58 feet to a point; thence S 05°56'58" E, 36.63
feet to a point; thence S 15°45'27" E, 55.21 feet to a point; thence N 74°03'31"
E, 9.75 feet to a point; thence S 16°02'27" E, 130.49 feet to a point; thence N
73°58'39" E, 263.36 feet to a point; thence N 16°08'25" W, 99.49 feet to a
point; thence N 74°07'12" E, 4.93 feet to a point; thence N 16°08'00" W, 92.61
feet to a point on a curve to the left having a radius of 9.64 feet, thence
along said curve to the left an arc length of 15.12 feet to a point; thence S
74°00'25" W, 61.40 feet to a point; thence S 32°20'47" W, 8.34 feet to a point;
thence S 73°58'29" W, 122.76 feet to a point on a curve to the right having a
radius of 17.61 feet, thence along said curve to the right an arc length of
27.43 feet to a point; thence N 16°48'39" W, 8.19 feet to a point at its
intersection with aforementioned southern right-of-way line of Settlers Landing
Road; thence along said southern right-of-way line the following courses: N
73°59'56" E, 158.05 feet; N 73°58'33" E, 78.88 feet; N 72°58'47"E, 30.66 feet; S
16°00'04" E, 6.00 feet; N 73°59'56" E, 6.00 feet; N 16°00'04" W, 6.00 feet; N
72°08'21" E, 77.04 feet; S 16°00'04" W, 6.00 feet; N 73°59'56" E, 6.00 feet; N
16°00'04" W, 6.00 feet; N 73°59'56" E, 9.34 feet; S 16°00'04" E 1.00 foot; N
72°01'48" E, 80.63 feet; S 16°00'04" E, 5.00 feet to a point; thence leaving
said southern right-of-way line S 70°57'56" W, 39.80 feet to a point; thence S
62°27'48" W, 55.94 feet to a point; thence S 03°35'25" W, 56.64 feet to a point;
thence S 41°02'41" W, 81.71 feet to a point; thence S 16°03'11" E, 110.29 feet
to a point; thence N 73°55'09" E, 99.06 feet to a point; thence N 41°10'22" E,
204.63 feet to a point; thence N 20°02'58" E, 16.53 feet to a point; thence N
40°59'42" E, 61.00 feet to a point; thence N 16°14'08" W, 12.65 feet to a point
at its intersection with the western line of a City of Hampton parcel as
recorded in the Clerk’s Office of the Circuit Court in the City of Hampton,
Virginia, in Deed Book 559, at Page 823; thence along said western line S
53°18'03" E, 27.18 feet to a point at its intersection with the eastern face of
a bulkhead; thence along said face of bulkhead the following courses:  S
37°39'04" W, 72.82 feet; S 41°03'36" W, 224.21 feet; S 74°19'04" W, 244.75 feet;
S 75°02'59" W, 218.03 feet; N 14°54'15" W, 142.22 feet; S 74°00'03" W, 6.43
feet; N 14°27'05" W, 8.51 feet to a point at the terminus of said bulkhead;
thence N 74°53'01" E, 3.26 feet to a point; thence N 05°33'36" W, 83.29 feet to
a point at its intersection with said southern right-of-way line of Settlers
Landing Road, the point of beginning.

The above-described parcel contains 43,429 square feet, or 0.9970 acres, which
parcel is shown on that certain plat entitled “Plat Showing Easement to be
Dedicated to City of Hampton Located on Settlers Landing Road, Hampton,
Virginia” which plat is dated November 16, 1988, and prepared by Baldwin and
Gregg, Engineers, Planners, Surveyors, Norfolk, Virginia, a copy of which is
recorded in the Clerk’s Office of the Circuit Court of the City of Hampton,
Virginia in Deed Book 958, at page 1410.

Together with all improvements, rights and privileges, the tenements,
hereditaments and appurtenances thereunto belonging or in anywise appertaining.

Less and except that portion of property known as:  RPC No. 13002100 and
described as follows:

Beginning at a point on the southern line of City of Hampton property as
described in Deed Book 559 at Page 823 at its eastern most point; said point
being on the southern face of the concrete bulkhead as shown on a map prepared
by Baldwin & Gregg, Ltd. Entitled “PROPERTY SPLIT OF PROPERTY OF THE CITY OF
HAMPTON LOCATED ON SETTLERS LANDING ROAD”; thence in a southerly and westerly
direction south 37° 39' 04” west, 72.82 feet to a point;

32

 

--------------------------------------------------------------------------------

 

thence south 41° 03' 36" west, 224.21 feet to a point; thence south 74° 19' 04”
west, 244.75 feet to a point; thence south 75° 02' 59" west, 218.03 feet to a
point; thence north 14° 54' 15" west, 142.22 feet to a point; thence south 74°
00' 03" west, 6.43 feet; thence north 14° 27' 05" west, 8.51 feet to a point;
thence north 74° 53' 01" east, 3.26 feet to a point; thence south 14° 27' 05"
east, 5.15 feet to a point; thence north 74° 00' 03" east, 8.44 feet to a point;
thence south 14° 54' 15" east, 140.40 feet to a point; thence north 74° 50' 02"
east, 290.95 feet to a point; thence north 74° 18' 04" east, 78.96 feet to a
point; thence north 74° 19' 04" east, 87.74 feet to a point; thence north 41°
03' 36" east, 220.97 feet to a point; thence north 37° 39' 04" east, 72.62 feet
to a point at its intersection with the aforementioned southern line of the City
of Hampton property; thence along said southern line south 53° 18' 03" east,
4.30 feet to the point of beginning.

The above described parcel contains 4,589 +/- square feet or 0.1053 +/- acres,
more or less.

 

 

 




33

 

--------------------------------------------------------------------------------

 

EXHIBIT C

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS THAT HAMPTON HOTEL ASSOCIATES LLC, a Delaware
limited liability company (“Assignor”), for a consideration of One Dollar
($1.00) and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, hereby sells, assigns, transfers, and delivers
unto _________________ (“Assignee”) all of Assignor’s right, title and interest
in the personal property, owned by Assignor and located on or used in connection
with that real property and improvements located at and commonly known as Crowne
Plaza Marina Hotel of Hampton (the “Property”) as of the close of business on
the ___ day of _________, 2016, including, but not limited to, the following:

 

 

(1)

all equipment, fixtures, furniture, furnishings, supplies and other personal
property of every description, if any, owned by Assignor and located in or on,
or attached to, or used in connection with the Property (the “Tangible Personal
Property”);

 

 

 

(2)

all of Assignor’s right, title and interest in, all contract rights related to
the Property or the Tangible Personal Property, including, without limitation,
the Assignor’s interest in the following:  maintenance, construction,
commission, architectural, engineering, parking, supply or service contracts,
warranties, guarantees and other agreements related to the Property or the
Tangible Personal Property that will remain in existence after the date hereof
(collectively, the “Service Contracts”);

 

 

 

(3)

all of Assignor’s right, title and interest in, to and under any licenses,
certificates of occupancy, permits and approvals issued by any governmental
authority and relating to the Property, the Tangible Personal Property or
Service Contracts (the “Permits”);

 

 

(4)all of Assignor’s right, title and interest in and to any transferable
warranties or guaranties relating to the Property; and

 

 

 

(5)

all of Assignor’s right, title and interest, if any, in and to all other
intangible rights, titles, interests, privileges and appurtenances owned by
Assignor and related to or used exclusively in connection with the ownership,
use or operation of the Property (the “Intangible Personal Property” and, with
the Tangible Personal Property, the Service Contracts and the Permits, the
“Personal Property”).

 

 

TO HAVE AND TO HOLD, all and singular, the Personal Property hereby sold,
assigned, and transferred to Assignee, its successors and assigns to and for its
own use and benefit.

34

 

--------------------------------------------------------------------------------

 

 

Assignor hereby confirms and affirms to Assignee the representations and
warranties relating to the Personal Property as contained in that certain
Agreement For Sale and Purchase of Property between Assignor and Assignee dated
as of April __, 2016.

This Bill of Sale shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia without regard to principles of conflicts of
laws.

IN WITNESS WHEREOF, the Assignor has caused these presents to be executed,
sealed and delivered effective as of the ________ day of _________, 2016.

 

ASSIGNOR:

HAMPTON HOTEL ASSOCIATES LLC,
a Delaware limited liability company

 

By:  _________________________(SEAL)
Manager

 

 




35

 

--------------------------------------------------------------------------------

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered into
this ___ day of ___________, 2016 (the “Effective Date”) by and between HAMPTON
HOTEL ASSOCIATES LLC, a Delaware limited liability company (the “Assignor”) and
_____________________ (the “Assignee”).

recitals:

pursuant to that certain agreement for sale and purchase of property, dated
April __, 2016 (the “sale agreement”) between assignor and assignee, assignor
has transferred and conveyed that real property and improvements located at and
commonly known as Crowne Plaza marina hotel of hampton (the “real property”) to
assignee.

Assignor is the landlord under those certain Leases described on Exhibit A
attached hereto and incorporated herein (as amended, the “Leases”).

Assignor desires to assign all of its right, title and interest in and to the
Leases and all security deposits required to be paid pursuant to the Leases to
Assignee, and Assignee desires to accept and assume the same from Assignor on
the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged by each of the parties hereto, Assignor and Assignee do
hereby agree as follows:

1.

Assignment and Assumption.  Assignor hereby assigns, conveys, transfers, grants
and sets over unto Assignee, its successors and assigns, as of the Effective
Date, all of Assignor’s right, title and interest in and to the
Leases.  Assignee hereby accepts the foregoing assignment.

2.

Security Deposits. Assignor hereby assigns conveys, transfers, grants and sets
over unto Assignee, its successors and assigns, as of the Effective Date, all of
Assignor’s right, title and interest in any security or other deposits required
to be paid pursuant to the terms of the Leases.

3.

Indemnification.  

(a)

Assignor hereby agrees to indemnify, defend and hold harmless Assignee from and
against any and all liability, loss, damage and expense, including without
limitation reasonable attorneys’ fees, which Assignee may or shall incur under
the Leases by reason of any failure of the Assignor to have complied with or to
have fully performed, before the Effective Date, all obligations on its part to
have been performed, complied with or discharged under any of the terms and
conditions contained in the Leases which were to be performed before the
Effective Date.

(b)

Assignee hereby agrees to indemnify, defend and hold harmless Assignor from and
against any and all liability, loss, damage and expense, including without
limitation reasonable attorneys’ fees, which Assignor may or shall incur under
the Leases by reason of any

36

 

--------------------------------------------------------------------------------

 

failure of Assignee to have complied with or to have fully performed, on or
after the Effective Date, all obligations on its part to have been performed,
complied with or discharged under any of the terms and conditions contained in
the Leases which were to be performed on or after the Effective Date.

4.

Miscellaneous.  The terms and conditions of this Assignment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns.  This Assignment may be
executed in multiple counterparts, each of which shall be deemed an original
Assignment, but all of which, taken together, shall constitute one and the same
Assignment, binding on the parties hereto.  The signature of any party hereto to
any counterpart hereof shall be deemed a signature to, and may be appended to,
any other counterpart hereof.  This Assignment shall be governed by the laws of
the Commonwealth of Virginia, without regard to principles of conflicts of laws.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the Effective Date.

[Signatures Appear on Following Page]

 

 

 




37

 

--------------------------------------------------------------------------------

 

ASSIGNOR:

 

HAMPTON HOTEL ASSOCIATES LLC,

a Delaware limited liability company

 

By:__________________________

Manager

 

[SEAL]

 

COMMONWEALTH OF VIRGINIA 

CITY OF __________, TO WIT:

 

The foregoing instrument was acknowledged before me this ________ day of
___________, 2016, by _______________, Manager of Hampton Hotel Associates LLC,
a Delaware limited liability company, on behalf of the company.

 

 

 

Notary Public

My Commission Expires:  

 

Notary Registration No.:  _____________________

 

ASSIGNEE:

 

_____________________________________

 

 

By: ___________________________

Title:  ___________________________

 

[SEAL]

 

COMMONWEALTH OF VIRGINIA

CITY OF __________, TO WIT:

 

The foregoing instrument was acknowledged before me this ____ day of
___________, 2016, by _________________________.

 

 

 

Notary Public

My Commission Expires:  

 

Notary Registration No.:  _____________________




38

 

--------------------------------------------------------------------------------

 

EXHIBIT E

INTERIM BEVERAGE MANAGEMENT AGREEMENT

THIS INTERIM BEVERAGE MANAGEMENT AGREEMENT (this “Agreement”) is made and
entered into as of the _____ day of __________, 2016, by and between HAMPTON
HOTEL ASSOCIATES LLC, a Delaware limited liability company  (“Licensee”); and
MARINA HOTEL, LLC, a Virginia limited liability company (“Owner”).

W I T N E S S E T H:

WHEREAS, Licensee is the holder of both mixed beverage, and wine and beer on and
off premises retail ABC licenses issued by the Virginia Department of Alcoholic
Beverage Control (the “Licenses”) necessary to operate the premises located at
the Hampton Marina Hotel, 700-702 Settlers Landing Road, Hampton, Virginia
(“Hotel”); and

WHEREAS, Owner is acquiring the above-referenced Hotel with food and beverage
operations previously managed by Licensee, including all fixtures, improvements
and personal property located therein; and

WHEREAS, Licensee and Owner desire that Owner provide certain services with
respect to alcoholic beverage sales and service within the Hotel under the
Licenses (the “Beverage Operations”); and

WHEREAS, the parties to this Agreement desire to cooperate in continuing the
management of the Hotel in a professional and orderly fashion during the
transition of ownership and acquisition by Owner of various other licenses
necessary to operate the Hotel, such licenses to be acquired by Owner shall
hereinafter be referred to as the “New Licenses.”

NOW THEREFORE, in consideration of the sum of Ten Dollars ($10.00) cash in hand
paid, the mutual promises and covenants herein contained, and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, and Licensee and Owner agree as follows:

Article XIV.
ROLE OF MANAGEMENT COMPANY

14.1

Appointment.  Licensee hereby appoints Owner, and Owner hereby accepts the
appointment, as the sole and exclusive interim manager of the Beverage
Operations.  Licensee hereby ratifies and confirms the current and continuing
authority of Owner, under the Licenses as described therein above to provide
certain services with respect to the Beverage Operations as described herein.

14.2

Inventory and Supplies.  Owner, at its expense, shall provide during the Term
(as defined below) hereof all operating equipment and supplies (including
glassware and other supplies, “Operating Supplies”) necessary to manage the
Beverage Operations in a manner consistent with past operating practices and in
a professional manner consistent with the

39

 

--------------------------------------------------------------------------------

 

management of hotels of a quality and type similar to the Hotel.  Owner shall
bear all risk of loss with respect to Operating Supplies.

14.3

Fixtures and Equipment; Maintenance; Surrender.  Owner shall provide all
fixtures, equipment, furnishings, and furniture necessary for managing the
Beverage Operations in a manner consistent with past operating practices.

14.4

Pursuit of Transfer of Licenses.  Owner, at its own expense and efforts, shall
immediately commence all actions required to obtain the New Licenses in Owner’s
name and in any event shall file such application no later than ten (10) days
from the date of this Agreement and shall provide evidence of such filing to
Licensee.  Owner’s failure to file an application within this time period shall
allow Licensee to terminate this Agreement upon notice without further
obligation.  Owner shall provide to Licensee copies of the New Licenses
immediately upon issuance of same.

14.5

Term.  Unless terminated sooner under another provision of this Agreement, the
term of this Agreement (the “Term”) shall commence on the date hereof and
terminate immediately upon the date on which the applicable licensing authority
approves the issuance of the New Licenses to Owner or ninety (90) days after the
date hereof, whichever is earlier.  

Article XV.
REVENUE AND EXPENSES

15.1

Revenues.  All gross revenue and receipts derived from management of the
Beverage Operations are the exclusive property of Licensee.  However, during the
Term hereof, said revenues and receipts shall be collected and retained by Owner
for as long as Owner shall perform, in all material respects, its duties and
obligations under this Agreement.

15.2

Expenses.  Licensee shall not be responsible for any expenses arising from or
relating to the Beverage Operations from and after the date hereof. Owner, as a
part of its services, shall pay in a timely manner all expenses, incurred in
operating the Beverage Operations including, but not limited to, any and all
taxes associated with the Beverage Operations, from the revenues and receipts
that Owner collects.  In the event that expenses exceed revenues and receipts,
Owner shall have the obligation or liability for such shortfall, and Licensee
shall have no obligation or liability for the shortfall. Owner agrees to file
any and all tax returns associated with the Beverage Operations and provide
copies of any and all such tax returns to Licensee within five (5) days of
filing such returns.

Article XVI.
OPERATIONS

16.1

Authority and Duties.

 

(a)

Owner, at the direction and on behalf of Licensee, will perform or cause to be
performed, all duties required or desirable in the management and operation of
the Beverage Operations to maintain the Beverage Operations in compliance with
the laws and regulations of the City of Hampton and the Commonwealth of
Virginia, which duties shall include, but not be limited to, the arrangement by
Owner for the

40

 

--------------------------------------------------------------------------------

 

 

employment of a sufficient number of adequately trained staff and the
supervision by Owner of such staff.  Licensee grants Owner the authority,
subject to the terms herein, to make all purchases necessary for the operation
of the Beverage Operations, except that all liquor, wine and beer purchases must
and shall be made by or at the direction of Licensee under the Licenses.

 

(b)

During the Term of this Agreement, Owner agrees that Licensee shall have the
authority to supervise all activities in the Beverage Operations until such time
as the New Licenses are issued to Owner.  All sales and service of alcoholic
beverages and the conduct of all Beverage Operations by Owner will be as the
agent and servant of Licensee in order to further the purposes of this
Agreement.  The services provided by Owner hereunder shall be provided in
accordance with the supervision of Licensee.  Owner agrees that Licensee shall
have the right to inspect the Beverage Operations at any time during the Term
hereof.  Owner agrees to cooperate fully with Licensee during any such
inspection.

 

(c)

Owner agrees that the Beverage Operations shall be operated according to
Licensee’s customary standards and policies in a lawful manner in compliance
with all laws and regulations of the City of Hampton and the Commonwealth of
Virginia, and that the final decision regarding permitted activities, methods of
operation, and all issues or matters relating to compliance with such laws and
regulations shall be made by Licensee; and Owner, and its employees, shall
strictly comply with all such final decisions made by Licensee.  In the event
that Owner or its employees shall not comply with any such final decision,
Licensee shall have the right to terminate this Agreement upon written notice to
Owner.

16.2

Employees.  Owner shall arrange for the employment, direction, control and
discharge, as the case may be, of all personnel employed in the Beverage
Operations.  Owner will not knowingly employ any person who is disqualified from
being employed on an alcoholic beverage licensed premises.  All such employees
shall be employees of Owner and not of Licensee.

16.3

Records.  Owner shall arrange for the keeping of full and adequate books of
account and other records reflecting the operation of the Beverage Operations,
which it shall make available to Licensee for inspection at the request of
Licensee.

16.4

Licenses.  Subject to Section 2.2 hereof, Owner shall exercise all commercially
reasonable efforts to keep the Licenses in full force and effect throughout the
Term of this Agreement, and Licensee shall cooperate with Owner and exercise all
commercially reasonable efforts in that regard, all at Owner’s expense, which
expense shall be paid from the revenues and receipts received from the Beverage
Operations.  Licensee shall also exercise all commercially reasonable efforts,
but without being required to spend money or incur liability, to cooperate with
Owner in its efforts to obtain the New Licenses for the Hotel.  Licensee shall
cooperate in, but shall not be responsible for, filing all required renewal
forms and the obtaining of any required tax clearances needed to ensure that
there is no cessation of operation pending issuance of the New Licenses to
Owner, and Owner shall reimburse Licensee for the cost of filing fees related to
such filing.

41

 

--------------------------------------------------------------------------------

 

Article XVII.
INSURANCE

17.1

Maintenance of Insurance.

 

(a)

During the Term of this Agreement, Owner agrees to maintain, with a company
satisfactory to Licensee, at the cost and expense of Owner, a policy of general
liability insurance, including liquor liability coverage, on an occurrence
basis, with liability limits of at least $2,000,000.00 per occurrence, that
names the Licensee and its subsidiaries and affiliates, and their respective
shareholders, partners, members, directors, officers, managers, agents, and
employees (collectively, “License Parties”) and the employees of Licensee who
supervise, inspect and/or assist Owner in the Beverage Operations as additional
insureds, including coverage for damages arising out of the acts or negligence
of any Licensee Party and that provides that such policy is primary insurance
and not excess over or contributory with any other valid, existing and
applicable insurance in force for or on behalf of Licensee.  Owner also agrees
to maintain property insurance, written on an all risk policy form, in an amount
equal to or greater than current replacement cost value, providing business
interruption, extra expense, boiler and machinery, flood (if applicable due to
the location of the property) and earthquake coverage (if applicable due to the
location of the property) from incidents that may arise in the operation of the
Hotel or the Beverage Operation.  Certificates evidencing coverage described
herein shall be delivered to Licensee prior to the commencement of the Term.

 

(b)

The policies of insurance maintained by Owner shall only be cancelable following
at least thirty (30) days written notice to Licensee.

17.2

Waiver of Subrogation.  Owner shall cause all policies of insurance maintained
pursuant to the terms hereof to provide that the insurance company will have no
right to subrogation against Licensee or any of its affiliates, officers or
shareholders.

17.3

Indemnity.  Owner shall defend, indemnify and hold the Licensee Parties harmless
from any and all liabilities, damages or claims, costs, unpaid operating
expenses, penalties, citations, enforcement actions, losses, or expenses
including, without limitation, reasonable attorney’s fees (collectively,
“Losses”) incurred by any of the Licensee Parties in connection with this
Agreement or the operation of the Hotel or Beverage Operations by Owner from and
after the date hereof, including Losses arising from any breach by Owner of the
terms of this Agreement, except to the extent such Losses arise from the gross
negligence or willful misconduct of the Licensee Parties.

The parties agree that upon discovery by either party of facts giving rise to a
claim for indemnity under the provisions of this Agreement (a “Claim”),
including receipt of notice of any demand, assertion, claim, action or
proceeding, judicial or otherwise by any third party, that a party to this
Agreement will give prompt notice thereof in writing to the other party.  Upon
receipt of such notice, such party shall make written demand for indemnification
under this Agreement.

42

 

--------------------------------------------------------------------------------

 

Owner shall at its sole cost and expense contest and defend by all appropriate
legal proceedings any Claim with respect to which it is called upon to indemnify
any of the Licensee Parties under the provisions of this Agreement.  Such
contest shall be conducted by attorneys approved of by Licensee.  Owner further
acknowledges its full responsibility of the operation of Beverage Operations at
the Hotel, and agrees that Owner shall pay to the Licensee Parties the amount of
any Losses to which Licensee, the Licensee Parties may become entitled by reason
of the provisions of this Agreement, such payment to be made within thirty (30)
days after any such amount of damages is finally determined either by mutual
agreement of the parties hereto or to otherwise pursuant to this Agreement.

Article XVIII.
EVENTS OF DEFAULT, TERMINATION

18.1

Events of Default.  Each of the following shall constitute an “Event of Default”
under this Agreement:

 

(a)

The failure of any party to pay when due any amount payable by such party to or
on behalf of any other party under this Agreement (including, but not limited
to, expenses incurred in connection with the Beverage Operations regardless of
which party may bear the liability for such expenses under applicable law in the
absence of this Agreement) for a period of five (5) days after written notice
from the other party that such payment is due and payable; or

 

(b)

Owner or Licensee fails to remedy any other breach of its obligations under this
Agreement within fifteen (15) days (or such longer time as the other party may
in writing allow), after receipt of written notice from the other party; or

 

(c)

Owner’s actions in connection with the Hotel or the Beverage Operations expose
Licensee (or threatens to expose Licensee) to liability or damages.

In the event that this Agreement is terminated prior to the issuance of the New
Licenses to Owner, Licensee shall have the right to surrender or cancel any
permits and licenses and take any other such further actions to shield Licensee
from liability arising from service of alcoholic beverages at the Hotel.

18.2

Remedies.  Upon the occurrence and during the continuation of an Event of
Default, in addition to and cumulative of any and all rights and remedies
available to the non-defaulting party under this Agreement, at law or in equity,
the non-defaulting party may terminate this Agreement upon written notice to the
other party and except as to liabilities or claims which shall have accrued or
arisen prior to or on account of such termination, and except as otherwise
provided in Section 6.2 hereof, all obligations hereunder shall cease.  In any
judicial proceeding in which the validity of termination is at issue, neither
party will be limited to the reasons for default set forth in any notice sent
pursuant to this Agreement.

43

 

--------------------------------------------------------------------------------

 

Article XIX.
MISCELLANEOUS

19.1

Notices.  Any notice, statement or demand required to be given under this
Agreement shall be in writing and shall be deemed to have been given if
delivered personally or upon receipt by overnight courier or by registered or
certified mail, return receipt requested, addressed, if to Licensee at 410 West
Frances Street, Williamsburg, Virginia 23185, Attention:  David R. Folsom and,
if to Owner, at _____________ Attention:  _________ or to such other addresses
as Licensee or Owner shall designate in the manner herein provided.  

19.2

Survival.  Unless expressly stated to the contrary, all obligations for any
payment or reimbursement by one party to the other shall survive the end of the
Term.  The provisions of Article 2 and Section 4.2 and 4.3 of this Agreement
shall survive the end of the Term.

19.3

Partial Invalidity.  If any of the phrases, sentences, clauses or paragraphs
contained in this Agreement shall be declared invalid by the final and
unappealable order, decree, or judgment of any court, this Agreement shall be
construed as if such phrases, sentences, clauses or paragraphs had not been
inserted, provided that the economic basis of this Agreement is not hereby
altered.

19.4

Modifications; Waivers.  This Agreement may not be changed, modified or
terminated, nor may any provision hereof be waived, except by a writing signed
by the party to be charged with any such change, modification, termination or
waiver.  The waiver of any of the terms and conditions of this Agreement on any
occasion or occasions shall not be deemed a waiver of such terms and conditions
on any future occasion.  

19.5

Governing Law.  This Agreement shall be governed by, interpreted under,
construed and enforced in accordance with the laws of the Commonwealth of
Virginia and the courts of the Commonwealth of Virginia shall have jurisdiction
over any matters arising hereunder.  Owner agrees to comply with all laws and
regulations of the Commonwealth of Virginia and all ordinances of the City of
Hampton.  

19.6

Assignment.  No party hereto may assign or transfer any of its rights or
delegate any of its obligations under this Agreement to any other person, firm
or company without the written consent of the others.  Any such consent may be
withheld in a party’s sole and absolute discretion.

19.7

No Joint Venture.  Nothing in this Agreement creates a joint venture or
partnership and, except as may be expressly set forth herein, no party is given
the authority to bind or obligate any other party.

19.8

Counterparts.  This Agreement may be executed in counterparts, all of which
together shall form a single document.  Counterparts may be exchanged by
facsimile, which shall be considered binding.

19.9

Entire Agreement.  This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes any discussions,
offers, proposals, agreements or promises with respect thereto.

44

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Licensee and Owner have duly executed this Agreement as of
the day and year first written above.  


[Signatures appear on following page]

 






45

 

--------------------------------------------------------------------------------

 

OWNER:

MARINA HOTEL, LLC, a Virginia limited liability company

 

 

 

By:  ____________________________________ (SEAL)

Name:  ___________________________

Title:  ____________________________

 

 

 

 



LICENSEE:

 

HAMPTON HOTEL ASSOCIATES LLC

a Virginia limited liability company

 

 

By:  ____________________________________ (SEAL)

Name:  David R. Folsom

Title:    Manager

 

 

 




46

 

--------------------------------------------------------------------------------

 

agreement for purchase and sale of property

with an effective date of SEPTEMBER ___, 2016

between

hampton hotel associates llc as seller

and

MARINA HOTEL, LLC as buyer


 

 

 

 

schedules

 

 

 

 

 

 

 

 

 

 

 

 




1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(i)

Contracts

1.Maintenance agreement between Pinnacle communications and Hampton Marina Hotel
for Hitachi telephone communications system dated 11/28/2008

2.Maintenance agreement between ThyssenKrupp and Crowne Plaza Hampton Marina for
elevators in hotel and garage

3.Equipment lease between Navatqas and MHI Hospitality TRS LLC for Dishwashing
machines

4.Equipment lease between Ricoh and MHI Hospitality TRS LLC for copier machine.

5.Equipment lease between West Sanitation and Crowne Plaza Hampton Marina for
odor control machines

6.Equipment lease between Pitney Bowes and Crowne Plaza Hampton Marina for
Postage Meter

7.Service Contract between ADT and MHI Hotels Services for alarm monitoring

8.Service and Equipment lease between Arcet and MHI Hospitality TRS LLC for
carbonated beverage dispenser

9.Service Contract between Buckingham Greenery and Crowne Plaza Hampton for
horticultural services

10.Service Contract between Burwell Bay and Crowne Plaza Hampton Marina for
Audio Visual equipment

11.Service Contract between Cox Commination’s and Hampton Marina hotel for
telephone and internet

12.Service Contract between Independence Communications and Crowne Plaza Hampton
Marina for digital music service.

13.Service contract between Micros and MHI Hospitality TRS LLC for maintenance
of PMS System

14.Service Contract between Milestone and Crowne Plaza Hampton Marina for
internet marketing optimization

15.Service Contract between New Market International and Crowne Plaza Hampton
Marina for maintenance of Delphi banquet space and group contract system  

2

 

--------------------------------------------------------------------------------

 

16.Service Contract between POSAbilities and Crowne Plaza Hampton Marina for
maintenance of POS system

17.Service Contract between Ziegler Plumbing   and Crowne Plaza Hampton Marina
for    maintenance of drainage system and grease traps

18.Service Contract between Tyco   and Crowne Plaza Hampton Marina for
maintenance of fire alarm monitoring   system

19.Service contract between Waste Management of VA and MHI Hospitality TRS LLC
for weekly waste removal

20.Service contract between Ecolab Pest and Crowne Plaza Hampton Marian for
monthly pest elimination services

 

 

 




3

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(w)

Leases

1)      Lease between Enterprise Leasing Co. of Norfolk/Richmond, Inc. and Olde
Hampton Hotel Associates, as assigned to Hampton Hotel Associates LLC, dated May
1, 2004.

2)      Lease between S.C. Jones Services, Inc. and Hampton Hotel Associates,
LLC dated May 1, 2012.

3)      Lease between Willow Beach Real Estate, LLC and Hampton Hotel
Associates, LLC dated May 1, 2013.

4)      Lease between Union Sharpe LLC (dba Caffeina Bistro) and Hampton Hotel
Associates LLC dated December 1, 2015.

5)      Lease between Bull Island Brewing Company, LLC and Hampton Hotel
Associates LLC dated February 15, 2016, as amended September 19, 2016.

6)      Lease between TTM Virginia, Inc. and Crowne Plaza Hotel dated February
22, 2010.

 

 

 




4

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(x)

Personal Property

OFFICES

EXECUTIVE OFFICE

 

Chairs

26

Desks

8

Bookcases

3

End Tables

5

Table

1

File Cabinets

8

Copier

1

Fax Machine

1

Computers

9

 

 

 

 

HUMAN RESOURCE

 

Chairs

3

Desks

1

Bookcases

1

File Cabinets

2

Computer

1

Printer

1

 

 

HOUSEKEEPING OFFICE

 

Chairs

2

Desks

1

File Cabinet

1

Computer

1

 

 

F&B OFFICES

 

Chairs

6

Desks

4

Computers

5

 

 

ENGINEERING OFFICE

 

Chairs

1

Desks

1

File Cabinet

1

Computer

1

5

 

--------------------------------------------------------------------------------

 

 

 

FRONT OFFICE

 

Chairs

2

Desks

2

Bookcases

0

Table

0

File Cabinets

0

Copier

1

Fax Machine

1

Computers

8

 




6

 

--------------------------------------------------------------------------------

 

COMMON AREAS

LOBBY

 

Benches

4

Potted Plants

7

Chairs

10

Arm Chairs

6

Tables

5

Table Lamps

2

Floor Lamps

2

 

 

BUSINESS CENTER

 

Desk Chairs

3

Computers

3

Cabinet

1

Copier

1

 

 

PRE-FUNCTION

 

Benches

5

Lamps

4

Potted Plants

2

Credenza

2

 




7

 

--------------------------------------------------------------------------------

 

BUSINESS CENTER

EQUIPMENT

 

CLST Integrity Treadmill

3

CLSX Integrity Cross Trainer

2

CLSC Integrity Upright

1

SRAB Work Bench

1

Dumbbells Rack w/Dumbbells

1

Medicine Balls

2

Water Cooler

1

Micro Fridge

1

 




8

 

--------------------------------------------------------------------------------

 

ROOMS

FURNITURE

 

Double Beds

148

King Beds

100

Desk Lamps

140

Floor Lamps

175

Desk Chairs

173

Table Lamps

150

Coffee Tables

145

Hd Boards Kng

100

Hd Boards Dbl

148

Ottomans

12

Arm Chair

165

Sofa

100

Dresser

173

Desks

160

End Table

100

Micro Fridge

108

 

 

SUITE 924

 

Dining Table

1

Chairs

6

Sectional Sofa

1

Side Boards

2

 

 

TELEVISIONS

 

Flat Screen

183

 




9

 

--------------------------------------------------------------------------------

 

KITCHEN

HOBART

 

Floor Mixer

1

Meat Slicer

1

Sish Machine

1

VULCAN

 

36" Chargrille

1

Dbl Stack Convc Ov

2

CLEVELAND

 

Counter Top Steamr

1

2 Well/SSlot Steam

1

FILTERMAGIC II

 

2 Well Deep Fryer

1

HATCO

 

Conveyor Toaster

1

F.W.E

 

Hot Boxes

6

GARLAND

 

Flat Grill

1

4 Brnr Range

1

Stkd Convc Oven

2

BAKERS PRIDE

 

Convection Oven

1

TRUE REACH

 

2 Door Refrigerator

2

Freezer

1

Beverage Cooler

2

BEVERAGE AIR

 

2 Door Reach In Rfrg.

1

ALAMO

 

3 Door Reach In

1

PATRICK

 

Keg Beer Cooler

1

MANITOWAC

 

Ice Machine

2

HOSLIZAKI

 

Ice Machine

1

ARTIC AIR

 

Sandwich Unit

1

10

 

--------------------------------------------------------------------------------

 

MISC.

 

Singl Well Fryer

3

Rolling Racks

8

Kitch. Island Station

1

Microwaves

2

 




11

 

--------------------------------------------------------------------------------

 

F & B

CHINA

 

 

Platters

 

 

Dinner Plates

 

275

Salad Plates

 

280

B&B Plates

 

13

Saucers

 

330

Coffee Cups

 

312

Soup Cups

 

20

Pasta Bowl

 

 

Soup Bowls

 

27

Blue Plates

 

50

 

 

 

GLASS

 

 

Water

 

250

Rocks

 

 

Wine

 

100

Champagne

 

120

Juice

 

50

SILVERWARE

 

 

Dinner Forks

 

780

Salad Forks

 

 

Knives

 

546

Steak Knives

 

250

Spoons

 

475

Soup Spoons

 

150

BQT STOCK

 

 

Rounds/6'

42

42

Rounds/4'

1

1

Rectangles/6'

42

42

Classroom

30

30

Serps

6

6

Half Moon

10

10

Cocktail Rds

4

4

Chaffing Dish

19

19

Pkr Chip Cart

6

6

Chair Carts

2

2

Rolling Carts

6

6

Podium

2

2

Chairs

755

755

12

 

--------------------------------------------------------------------------------

 

Bars

3

3

Staging

4

4

Dance Floor

1

1

LINEN

 

 

Ivory Round

 

 

Black Round

 

 

Ivory Rec

 

 

Navy Rec

 

 

Black Rec

 

 

Navy Overlay

 

 

Burg Overlay

 

 

Green Runner

 

 

Ivory Napkin

 

 

White Napkin

 

75

Navy Napkin

 

220

Burg Napkin

 

 

Green Nap

 

 

Black Napkin

 

 

Skirting

 

12

 




13

 

--------------------------------------------------------------------------------

 

ROOM LINEN

LINEN

 

 

 

 

 

 

 

 

Pillow Cases

 

802

 

3.5

 

2807

 

821

King Cases

 

388

 

3

 

1164

 

590

Pillw Protect.

 

688

 

1.5

 

912

 

650

King Protect.

 

388

 

1.5

 

582

 

500

Kng. Fitted

 

100

 

2.5

 

250

 

200

Kng. Flat

 

194

 

2.5

 

485

 

150

Dbl. Fitted

 

249

 

2.5

 

623

 

138

Dbl. Flat

 

401

 

2.5

 

1003

 

134

Kng. Foam Pil.

 

194

 

1.2

 

233

 

6

Foam Pillow

 

152

 

1.2

 

182

 

6

TERRY

 

 

 

 

 

 

 

 

Bath Towels

 

519

 

3

 

1557

 

565

Hand Towels

 

519

 

3

 

1557

 

640

Washcloths

 

519

 

3

 

1557

 

680

Bath Mats

 

174

 

2

 

348

 

560

Pool Towels

 

100

 

1

 

100

 

80

Gym Towels

 

36

 

1

 

36

 

40

Crib Sheet

 

7

 

3

 

21

 

23

Crib Blanket

 

7

 

3

 

21

 

6

BRND BEDNG

 

 

 

 

 

 

 

 

Kng. Duvet

 

100

 

2

 

200

 

105

Dbl. Duvet

 

146

 

2

 

292

 

150

Kng. Mat. Top.

 

100

 

1.1

 

110

 

105

Dbl. Mat. Top.

 

152

 

1.1

 

167

 

150

Kng Dec Thro

 

100

 

1.2

 

120

 

105

Dbl Dec Thro

 

152

 

1.2

 

182

 

152

Kng Bed Skirt

 

100

 

1.1

 

110

 

0

Dbl Bed Skirt

 

152

 

1.1

 

167

 

4

Kng Blanket

 

100

 

1.2

 

120

 

105

Dbl Blanket

 

152

 

1.2

 

182

 

12

Bolster Pillow

 

249

 

1.1

 

374

 

15

Feather Pillow

 

152

 

1.2

 

182

 

0

Kng Feath Pill

 

194

 

1.2

 

233

 

18

14

 

--------------------------------------------------------------------------------

 

HOUSEKEEPING

EQUIPMENT

 

Housekeeping Carts

15

Vacuums

14

Bell Carts

3

Cribs

4

Rollaway Beds

8

 

 

Appliances

 

Washing Machines

2

Dryers

2

 

 

 




15

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1

Seller Due Diligence Information and Reports

1)    Monthly operating statistics (occupancy, average daily rate and room
revenue) for the past 3 years.

2)    Detailed income statements for the past 3 years.

3)    Most recent monthly STR trend report with competitive set defined.

4)    Listing of all leases, service contracts, and operating agreements
affecting the property. Said listing should include the vendor, item/service
provided, periodic payment amount and term of agreement.

5)    Details on any existing debt secured by the property that cannot be
prepaid or may be assumed.

6)    Copy of franchise agreement, and last two quality assurance reports.

7)    Property survey and/or plat.

8)    Appraisal and environmental report (if available).

9)    Copy of the Title Policy.

10) Tax Bills/Assessments (real and personal) for last two (2) years.

11)  Property layout showing lobby area, guestrooms, and other amenities (if
available).

12)  Room count by product type (# of kings; double/doubles, suites, etc.)

13) Detailed summary of capital improvements for the last 3 years.

14) Copies of the leases, service contracts, and operating agreements referenced
in #4 above.

15) Electronic copies of property photographs from property web site.

 

 

 

 




16

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1

Purchase Price Allocation

 

Land                                      $   __________
Improvements                            __________
Personal Property                       __________
Total                                      $   __________

 

 

 

 




17

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.3(b)(ii)

Uncollected Accounts Receivable Balances

To be prepared by Seller and delivered at closing.

 

 

 

 




18

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.2(k)

Employment Agreements

None

 

 

 

 

 

 

19

 